UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07175 Name of Registrant: Vanguard Tax-Managed Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: September 30, 2009 Item 1: Schedule of Investments Vanguard Tax-Managed Growth & Income Fund Schedule of Investments As of September 30, 2009 Market Value Shares ($000) Common Stocks (100.1%) Consumer Discretionary (9.1%) McDonald's Corp. 247,405 14,119 Walt Disney Co. 421,572 11,576 Comcast Corp. Class A 617,090 10,423 Home Depot Inc. 386,692 10,301 Target Corp. 170,436 7,956 Time Warner Inc. 268,757 7,735 * Amazon.com Inc. 75,321 7,032 Lowe's Cos. Inc. 334,938 7,014 News Corp. Class A 509,844 6,113 NIKE Inc. Class B 88,072 5,698 * Ford Motor Co. 731,237 5,272 * Kohl's Corp. 69,301 3,954 * Viacom Inc. Class B 137,553 3,857 Staples Inc. 164,040 3,809 Yum! Brands Inc. 105,960 3,577 TJX Cos. Inc. 96,268 3,576 * Starbucks Corp. 167,041 3,449 Johnson Controls Inc. 134,927 3,449 Time Warner Cable Inc. 79,831 3,440 Carnival Corp. 99,267 3,304 Best Buy Co. Inc. 77,318 2,901 * DIRECTV Group Inc. 101,900 2,810 Omnicom Group Inc. 70,622 2,609 Coach Inc. 72,209 2,377 Gap Inc. 109,210 2,337 * Bed Bath & Beyond Inc. 59,214 2,223 * Apollo Group Inc. Class A 28,885 2,128 CBS Corp. Class B 154,128 1,857 JC Penney Co. Inc. 53,575 1,808 McGraw-Hill Cos. Inc. 71,479 1,797 Macy's Inc. 95,279 1,743 Marriott International Inc./DE Class A 57,185 1,578 Mattel Inc. 81,816 1,510 Fortune Brands Inc. 34,120 1,466 VF Corp. 20,202 1,463 International Game Technology 67,178 1,443 H&R Block Inc. 76,298 1,402 Starwood Hotels & Resorts Worldwide Inc. 42,408 1,401 Genuine Parts Co. 36,118 1,375 Sherwin-Williams Co. 22,134 1,332 Harley-Davidson Inc. 53,427 1,229 Whirlpool Corp. 16,792 1,175 Nordstrom Inc. 37,536 1,146 * Expedia Inc. 47,526 1,138 * O'Reilly Automotive Inc. 31,148 1,126 * Wynn Resorts Ltd. 15,553 1,103 Tiffany & Co. 28,283 1,090 Darden Restaurants Inc. 31,511 1,075 * AutoZone Inc. 7,282 1,065 Limited Brands Inc. 60,668 1,031 Polo Ralph Lauren Corp. Class A 13,035 999 Newell Rubbermaid Inc. 63,209 992 * GameStop Corp. Class A 37,441 991 * Goodyear Tire & Rubber Co. 54,943 936 Family Dollar Stores Inc. 31,876 842 * Interpublic Group of Cos. Inc. 109,189 821 Hasbro Inc. 28,605 794 Pulte Homes Inc. 72,207 794 DeVry Inc. 14,089 779 Scripps Networks Interactive Inc. Class A 20,261 749 * Sears Holdings Corp. 11,288 737 DR Horton Inc. 63,115 720 Leggett & Platt Inc. 35,181 682 Gannett Co. Inc. 53,725 672 Wyndham Worldwide Corp. 40,296 658 Abercrombie & Fitch Co. 19,908 655 Washington Post Co. Class B 1,388 650 Black & Decker Corp. 13,686 634 Comcast Corp. 33,914 545 Harman International Industries Inc. 15,681 531 Lennar Corp. Class A 34,769 495 RadioShack Corp. 28,456 471 * Big Lots Inc. 18,752 469 * Office Depot Inc. 62,197 412 * AutoNation Inc. 21,449 388 Eastman Kodak Co. 60,316 288 KB Home 17,022 283 Meredith Corp. 8,325 249 New York Times Co. Class A 26,002 211 Consumer Staples (11.6%) Procter & Gamble Co. 661,878 38,336 Coca-Cola Co. 525,457 28,217 Wal-Mart Stores Inc. 489,679 24,038 Philip Morris International Inc. 438,505 21,373 PepsiCo Inc./NC 353,364 20,728 CVS Caremark Corp. 327,179 11,693 Kraft Foods Inc. 334,543 8,789 Colgate-Palmolive Co. 112,948 8,616 Walgreen Co. 225,094 8,434 Altria Group Inc. 469,841 8,368 Costco Wholesale Corp. 98,702 5,573 Kimberly-Clark Corp. 94,032 5,546 General Mills Inc. 73,855 4,755 Archer-Daniels-Midland Co. 145,614 4,255 Sysco Corp. 133,855 3,326 Avon Products Inc. 96,621 3,281 Kroger Co. 147,647 3,047 Kellogg Co. 58,173 2,864 HJ Heinz Co. 71,623 2,847 Lorillard Inc. 37,406 2,779 ConAgra Foods Inc. 100,157 2,171 Safeway Inc. 94,775 1,869 Clorox Co. 31,558 1,856 Sara Lee Corp. 157,758 1,757 Molson Coors Brewing Co. Class B 35,450 1,726 Reynolds American Inc. 38,200 1,701 * Dr Pepper Snapple Group Inc. 57,514 1,654 Coca-Cola Enterprises Inc. 71,860 1,539 Hershey Co. 37,535 1,459 JM Smucker Co. 27,058 1,434 Campbell Soup Co. 43,822 1,430 Brown-Forman Corp. Class B 24,930 1,202 Pepsi Bottling Group Inc. 32,586 1,187 McCormick & Co. Inc./MD 29,643 1,006 Estee Lauder Cos. Inc. Class A 26,537 984 * Whole Foods Market Inc. 31,756 968 Tyson Foods Inc. Class A 68,951 871 * Dean Foods Co. 40,700 724 SUPERVALU Inc. 48,046 724 * Constellation Brands Inc. Class A 45,295 686 Hormel Foods Corp. 15,800 561 Energy (11.7%) Exxon Mobil Corp. 1,089,691 74,764 Chevron Corp. 454,708 32,025 Schlumberger Ltd. 271,712 16,194 ConocoPhillips 336,222 15,184 Occidental Petroleum Corp. 183,780 14,408 Apache Corp. 76,070 6,985 Anadarko Petroleum Corp. 111,186 6,975 Devon Energy Corp. 100,606 6,774 Halliburton Co. 204,528 5,547 XTO Energy Inc. 131,638 5,439 Marathon Oil Corp. 160,378 5,116 EOG Resources Inc. 57,061 4,765 Chesapeake Energy Corp. 145,691 4,138 * National Oilwell Varco Inc. 94,793 4,088 Hess Corp. 65,951 3,526 * Southwestern Energy Co. 78,100 3,333 Baker Hughes Inc. 70,410 3,004 Spectra Energy Corp. 146,636 2,777 Noble Energy Inc. 39,355 2,596 Murphy Oil Corp. 43,356 2,496 Valero Energy Corp. 127,360 2,470 Williams Cos. Inc. 132,035 2,359 Peabody Energy Corp. 60,780 2,262 * Cameron International Corp. 49,700 1,880 Consol Energy Inc. 41,119 1,855 Range Resources Corp. 35,636 1,759 El Paso Corp. 159,420 1,645 Diamond Offshore Drilling Inc. 15,651 1,495 * FMC Technologies Inc. 27,858 1,455 Smith International Inc. 49,986 1,435 ENSCO International Inc. 32,200 1,370 * Nabors Industries Ltd. 64,402 1,346 BJ Services Co. 66,260 1,287 Pioneer Natural Resources Co. 25,970 942 * Denbury Resources Inc. 56,493 855 Cabot Oil & Gas Corp. 23,489 840 Sunoco Inc. 26,388 751 Rowan Cos. Inc. 25,786 595 Massey Energy Co. 19,584 546 Tesoro Corp./Texas 31,434 471 Financials (15.2%) JPMorgan Chase & Co. 891,690 39,074 Bank of America Corp. 1,961,828 33,194 Wells Fargo & Co. 1,059,300 29,851 Goldman Sachs Group Inc. 115,876 21,362 Citigroup Inc. 2,958,279 14,318 Morgan Stanley 308,314 9,521 US Bancorp 433,376 9,474 American Express Co. 269,694 9,143 Bank of New York Mellon Corp. 272,747 7,907 MetLife Inc. 185,518 7,063 Travelers Cos. Inc. 128,546 6,328 State Street Corp. 112,060 5,894 Prudential Financial Inc. 104,941 5,238 PNC Financial Services Group Inc. 104,587 5,082 CME Group Inc. 15,061 4,642 Aflac Inc. 105,949 4,528 Simon Property Group Inc. 64,176 4,456 BB&T Corp. 154,448 4,207 Charles Schwab Corp. 215,614 4,129 Chubb Corp. 79,317 3,998 Allstate Corp. 121,582 3,723 Capital One Financial Corp. 103,186 3,687 Franklin Resources Inc. 33,926 3,413 Northern Trust Corp. 54,848 3,190 Marsh & McLennan Cos. Inc. 118,750 2,937 Loews Corp. 82,583 2,828 T Rowe Price Group Inc. 58,180 2,659 SunTrust Banks Inc. 113,299 2,555 * Progressive Corp. 153,693 2,548 AON Corp. 62,129 2,528 Hartford Financial Services Group Inc. 87,324 2,314 Public Storage 30,753 2,314 Vornado Realty Trust 35,329 2,275 Invesco Ltd. 93,986 2,139 Ameriprise Financial Inc. 57,842 2,101 Boston Properties Inc. 31,403 2,058 Principal Financial Group Inc. 72,318 1,981 Discover Financial Services 121,788 1,977 Equity Residential 62,255 1,911 HCP Inc. 66,446 1,910 Fifth Third Bancorp 180,839 1,832 Lincoln National Corp. 68,325 1,770 NYSE Euronext 59,097 1,707 Regions Financial Corp. 269,013 1,671 Unum Group 75,220 1,613 Host Hotels & Resorts Inc. 136,948 1,612 * IntercontinentalExchange Inc. 16,534 1,607 Hudson City Bancorp Inc. 107,400 1,412 Ventas Inc. 35,408 1,363 XL Capital Ltd. Class A 77,720 1,357 * American International Group Inc. 30,492 1,345 AvalonBay Communities Inc. 18,103 1,317 Genworth Financial Inc. Class A 109,126 1,304 Keycorp 198,440 1,290 People's United Financial Inc. 78,712 1,225 ProLogis 100,618 1,199 M&T Bank Corp. 18,619 1,160 Legg Mason Inc. 36,756 1,140 Plum Creek Timber Co. Inc. 36,835 1,129 Health Care REIT Inc. 27,072 1,127 Kimco Realty Corp. 85,723 1,118 * Leucadia National Corp. 43,294 1,070 Comerica Inc. 34,313 1,018 Cincinnati Financial Corp. 36,995 961 * SLM Corp. 106,604 930 Moody's Corp. 44,760 916 Assurant Inc. 26,609 853 Torchmark Corp. 18,746 814 Huntington Bancshares Inc./OH 151,323 713 * NASDAQ OMX Group Inc. 32,335 681 Marshall & Ilsley Corp. 83,908 677 * First Horizon National Corp. 49,953 661 * CB Richard Ellis Group Inc. Class A 53,921 633 Janus Capital Group Inc. 41,389 587 Federated Investors Inc. Class B 20,095 530 Zions Bancorporation 28,633 514 Apartment Investment & Management Co. 26,792 395 * E*Trade Financial Corp. 211,049 369 * MBIA Inc. 35,885 278 Health Care (13.1%) Johnson & Johnson 624,837 38,046 Pfizer Inc. 1,530,367 25,328 Abbott Laboratories 350,587 17,344 Merck & Co. Inc./NJ 478,277 15,128 Wyeth 302,647 14,703 * Amgen Inc. 230,323 13,872 Schering-Plough Corp. 370,629 10,470 Bristol-Myers Squibb Co. 449,349 10,119 * Gilead Sciences Inc. 204,960 9,547 Medtronic Inc. 251,014 9,237 Baxter International Inc. 136,708 7,794 Eli Lilly & Co. 229,447 7,579 UnitedHealth Group Inc. 263,821 6,606 * Medco Health Solutions Inc. 107,402 5,940 * Celgene Corp. 103,979 5,812 * WellPoint Inc. 107,688 5,100 * Express Scripts Inc. 62,186 4,824 * Thermo Fisher Scientific Inc. 92,594 4,044 Allergan Inc./United States 69,698 3,956 Becton Dickinson and Co. 54,372 3,793 * Boston Scientific Corp. 341,834 3,620 McKesson Corp. 60,405 3,597 * Genzyme Corp. 61,220 3,473 * Biogen Idec Inc. 65,608 3,315 * St Jude Medical Inc. 78,805 3,074 Stryker Corp. 63,998 2,907 Aetna Inc. 98,948 2,754 * Zimmer Holdings Inc. 48,528 2,594 * Intuitive Surgical Inc. 8,609 2,258 Cardinal Health Inc. 81,759 2,191 * Forest Laboratories Inc. 68,317 2,011 * Life Technologies Corp. 39,819 1,854 Quest Diagnostics Inc./DE 35,354 1,845 CR Bard Inc. 22,214 1,746 CIGNA Corp. 61,810 1,736 * Hospira Inc. 36,394 1,623 * Laboratory Corp. of America Holdings 24,600 1,616 AmerisourceBergen Corp. Class A 67,644 1,514 * Humana Inc. 38,459 1,435 * DaVita Inc. 23,691 1,342 * Waters Corp. 21,658 1,210 * Varian Medical Systems Inc. 28,449 1,199 DENTSPLY International Inc. 33,753 1,166 * Mylan Inc./PA 69,019 1,105 * Cephalon Inc. 16,792 978 * Millipore Corp. 12,674 891 * CareFusion Corp. 40,729 888 * Watson Pharmaceuticals Inc. 24,077 882 * Coventry Health Care Inc. 33,780 674 IMS Health Inc. 41,704 640 * King Pharmaceuticals Inc. 56,432 608 * Tenet Healthcare Corp. 98,617 580 * Patterson Cos. Inc. 21,040 573 PerkinElmer Inc. 26,237 505 Industrials (10.3%) General Electric Co. 2,409,723 39,568 United Technologies Corp. 213,459 13,006 United Parcel Service Inc. Class B 225,577 12,738 3M Co. 158,383 11,689 Boeing Co. 164,723 8,920 Caterpillar Inc. 140,883 7,232 Emerson Electric Co. 170,560 6,836 Union Pacific Corp. 114,420 6,676 Honeywell International Inc. 170,414 6,331 Lockheed Martin Corp. 73,114 5,709 General Dynamics Corp. 87,322 5,641 FedEx Corp. 70,797 5,325 Burlington Northern Santa Fe Corp. 59,384 4,741 Raytheon Co. 86,055 4,128 Deere & Co. 95,800 4,112 Danaher Corp. 58,646 3,948 Northrop Grumman Corp. 72,154 3,734 Illinois Tool Works Inc. 87,239 3,726 CSX Corp. 88,846 3,719 Norfolk Southern Corp. 83,224 3,588 Waste Management Inc. 111,630 3,329 Precision Castparts Corp. 31,803 3,240 PACCAR Inc. 82,299 3,104 CH Robinson Worldwide Inc. 38,122 2,202 ITT Corp. 41,402 2,159 L-3 Communications Holdings Inc. 26,497 2,128 Eaton Corp. 37,559 2,125 Fluor Corp. 40,908 2,080 Cummins Inc. 45,784 2,052 Republic Services Inc. Class A 73,236 1,946 Parker Hannifin Corp. 36,520 1,893 Rockwell Collins Inc. 35,792 1,818 Expeditors International of Washington Inc. 48,120 1,691 Dover Corp. 42,106 1,632 Southwest Airlines Co. 167,786 1,611 Goodrich Corp. 28,078 1,526 Rockwell Automation Inc./DE 32,333 1,377 * Jacobs Engineering Group Inc. 28,085 1,291 WW Grainger Inc. 14,203 1,269 Flowserve Corp. 12,668 1,248 Pitney Bowes Inc. 47,201 1,173 Fastenal Co. 30,141 1,166 Textron Inc. 61,208 1,162 * Iron Mountain Inc. 40,755 1,087 Masco Corp. 81,419 1,052 RR Donnelley & Sons Co. 46,808 995 * Quanta Services Inc. 44,549 986 * Stericycle Inc. 19,174 929 Avery Dennison Corp. 25,687 925 Cintas Corp. 29,702 900 Dun & Bradstreet Corp. 11,939 899 Pall Corp. 26,795 865 Robert Half International Inc. 34,501 863 Equifax Inc. 28,687 836 Stanley Works 17,866 763 * Monster Worldwide Inc. 28,682 501 Ryder System Inc. 12,604 492 Snap-On Inc. 13,067 454 * Raytheon Co. Warrants Exp. 06/16/2011 2,287 26 Information Technology (18.7%) Microsoft Corp. 1,757,876 45,511 * Apple Inc. 203,109 37,650 International Business Machines Corp. 297,314 35,562 * Cisco Systems Inc. 1,307,882 30,788 * Google Inc. Class A 54,547 27,047 Hewlett-Packard Co. 537,605 25,380 Intel Corp. 1,269,345 24,841 Oracle Corp. 885,555 18,455 QUALCOMM Inc. 377,042 16,959 * EMC Corp./Massachusetts 458,701 7,816 Texas Instruments Inc. 286,252 6,781 * eBay Inc. 254,700 6,014 * Dell Inc. 390,612 5,961 Corning Inc. 352,883 5,403 * Yahoo! Inc. 270,400 4,816 Automatic Data Processing Inc. 113,903 4,476 Motorola Inc. 520,709 4,473 Mastercard Inc. Class A 21,743 4,395 Applied Materials Inc. 302,455 4,053 * Adobe Systems Inc. 118,890 3,928 * Juniper Networks Inc. 119,089 3,218 * Symantec Corp. 184,755 3,043 Western Union Co. 158,922 3,007 * Broadcom Corp. Class A 97,945 3,006 * Cognizant Technology Solutions Corp. Class A 66,610 2,575 * Agilent Technologies Inc. 78,147 2,175 Paychex Inc. 72,975 2,120 * Intuit Inc. 73,244 2,088 * NetApp Inc. 76,218 2,034 CA Inc. 90,235 1,984 * Nvidia Corp. 124,081 1,865 * Western Digital Corp. 50,724 1,853 Analog Devices Inc. 66,217 1,826 * Computer Sciences Corp. 34,414 1,814 * Fiserv Inc. 35,091 1,691 * Citrix Systems Inc. 41,500 1,628 * Micron Technology Inc. 191,709 1,572 * BMC Software Inc. 41,785 1,568 * McAfee Inc. 35,600 1,559 * Sun Microsystems Inc. 170,207 1,547 Xerox Corp. 197,835 1,531 Amphenol Corp. Class A 39,003 1,470 Xilinx Inc. 62,486 1,463 * Salesforce.com Inc. 24,733 1,408 * Electronic Arts Inc. 73,455 1,399 Linear Technology Corp. 50,597 1,398 Kla-Tencor Corp. 38,659 1,386 Altera Corp. 66,991 1,374 * Autodesk Inc. 52,233 1,243 * Affiliated Computer Services Inc. Class A 22,200 1,203 * Red Hat Inc. 42,627 1,178 Harris Corp. 29,800 1,121 * SanDisk Corp. 51,585 1,119 Fidelity National Information Services Inc. 43,401 1,107 Microchip Technology Inc. 41,639 1,103 * Teradata Corp. 38,979 1,073 * VeriSign Inc. 43,731 1,036 * FLIR Systems Inc. 34,496 965 * MEMC Electronic Materials Inc. 50,704 843 * LSI Corp. 148,952 818 * Akamai Technologies Inc. 38,973 767 National Semiconductor Corp. 53,316 761 * Advanced Micro Devices Inc. 127,945 724 Total System Services Inc. 44,544 718 Molex Inc. 30,822 644 * Tellabs Inc. 89,615 620 Jabil Circuit Inc. 41,920 562 * Novellus Systems Inc. 22,048 463 * QLogic Corp. 26,680 459 * Compuware Corp. 53,876 395 * Lexmark International Inc. Class A 17,608 379 * Teradyne Inc. 40,200 372 * JDS Uniphase Corp. 50,091 356 * Novell Inc. 78,481 354 * Ciena Corp. 20,565 335 * Convergys Corp. 27,600 274 Materials (3.5%) Monsanto Co. 123,739 9,577 Dow Chemical Co. 259,409 6,763 EI Du Pont de Nemours & Co. 204,831 6,583 Freeport-McMoRan Copper & Gold Inc. 93,315 6,402 Praxair Inc. 69,584 5,684 Newmont Mining Corp. 111,148 4,893 Air Products & Chemicals Inc. 47,662 3,698 Nucor Corp. 71,340 3,354 Alcoa Inc. 220,796 2,897 Ecolab Inc. 53,660 2,481 International Paper Co. 98,263 2,184 PPG Industries Inc. 37,404 2,177 Weyerhaeuser Co. 48,028 1,760 Vulcan Materials Co. 28,360 1,534 Sigma-Aldrich Corp. 27,620 1,491 United States Steel Corp. 32,360 1,436 * Owens-Illinois Inc. 38,345 1,415 Ball Corp. 21,287 1,047 CF Industries Holdings Inc. 10,889 939 FMC Corp. 16,464 926 Airgas Inc. 18,357 888 Eastman Chemical Co. 16,462 881 MeadWestvaco Corp. 38,699 863 * Pactiv Corp. 29,977 781 Allegheny Technologies Inc. 22,200 777 Sealed Air Corp. 35,792 703 International Flavors & Fragrances Inc. 17,934 680 Bemis Co. Inc. 24,350 631 AK Steel Holding Corp. 25,100 495 Titanium Metals Corp. 19,400 186 Telecommunication Services (3.2%) AT&T Inc. 1,337,814 36,134 Verizon Communications Inc. 643,991 19,494 * American Tower Corp. Class A 89,513 3,258 * Sprint Nextel Corp. 652,908 2,579 CenturyTel Inc. 67,305 2,261 Qwest Communications International Inc. 337,699 1,287 Windstream Corp. 98,738 1,000 * MetroPCS Communications Inc. 58,528 548 Frontier Communications Corp. 70,959 535 Utilities (3.7%) Exelon Corp. 149,383 7,412 Southern Co. 180,508 5,717 FPL Group Inc. 93,295 5,153 Dominion Resources Inc./VA 135,028 4,658 Duke Energy Corp. 293,850 4,625 Public Service Enterprise Group Inc. 114,590 3,603 Entergy Corp. 44,345 3,541 PG&E Corp. 83,998 3,401 American Electric Power Co. Inc. 107,998 3,347 FirstEnergy Corp. 69,240 3,166 Sempra Energy 55,632 2,771 PPL Corp. 85,589 2,597 Consolidated Edison Inc. 62,482 2,558 Progress Energy Inc. 63,490 2,480 Edison International 73,779 2,477 * AES Corp. 151,635 2,247 Xcel Energy Inc. 103,574 1,993 Questar Corp. 39,568 1,486 Constellation Energy Group Inc. 45,676 1,478 Ameren Corp. 53,161 1,344 DTE Energy Co. 37,379 1,313 EQT Corp. 29,684 1,264 Wisconsin Energy Corp. 26,406 1,193 Centerpoint Energy Inc. 88,088 1,095 Allegheny Energy Inc. 38,600 1,024 Northeast Utilities 39,959 949 SCANA Corp. 25,088 876 NiSource Inc. 62,343 866 Pinnacle West Capital Corp. 23,140 759 Pepco Holdings Inc. 49,855 742 CMS Energy Corp. 51,981 697 TECO Energy Inc. 48,710 686 Integrys Energy Group Inc. 17,353 623 Nicor Inc. 10,180 372 * Dynegy Inc. Class A 117,202 299 Total Investments (100.1%) (Cost $2,064,674) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. REITReal Estate Investment Trust. Tax-Managed Growth & Income Fund Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. At September 30, 2009, the cost of investment securities for tax purposes was $2,064,674,000. Net unrealized appreciation of investment securities for tax purposes was $52,391,000, consisting of unrealized gains of $356,899,000 on securities that had risen in value since their purchase and $304,508,000 in unrealized losses on securities that had fallen in value since their purchase. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At September 30, 2009, 100% of the fund's investments were valued based on Level 1 inputs. Vanguard Tax-Managed Capital Appreciation Fund Schedule of Investments As of September 30, 2009 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (9.9%) McDonald's Corp. 358,560 20,463 Walt Disney Co. 637,436 17,504 Home Depot Inc. 480,000 12,787 Comcast Corp. Class A 755,371 12,758 Target Corp. 270,600 12,632 * Amazon.com Inc. 121,100 11,306 Time Warner Inc. 376,649 10,840 Lowe's Cos. Inc. 498,600 10,441 News Corp. Class A 831,630 9,971 NIKE Inc. Class B 127,200 8,230 * Kohl's Corp. 125,950 7,185 * Starbucks Corp. 322,352 6,657 Yum! Brands Inc. 189,760 6,406 Johnson Controls Inc. 237,600 6,073 * DIRECTV Group Inc. 207,202 5,715 Best Buy Co. Inc. 141,084 5,293 * Liberty Media Corp. - Entertainment Class A 163,924 5,100 Gap Inc. 234,487 5,018 Coach Inc. 151,400 4,984 * Ford Motor Co. 684,000 4,932 * Bed Bath & Beyond Inc. 129,817 4,873 * Viacom Inc. Class B 171,033 4,796 * Apollo Group Inc. Class A 56,729 4,179 Time Warner Cable Inc. 94,542 4,074 Marriott International Inc./DE Class A 145,380 4,011 * Liberty Media Corp. - Interactive 362,723 3,979 * Carmax Inc. 162,546 3,397 Polo Ralph Lauren Corp. Class A 43,400 3,325 McGraw-Hill Cos. Inc. 122,900 3,090 * Dollar Tree Inc. 61,234 2,981 Starwood Hotels & Resorts Worldwide Inc. 88,624 2,927 * O'Reilly Automotive Inc. 79,848 2,886 Ross Stores Inc. 60,296 2,880 Darden Restaurants Inc. 83,850 2,862 Pulte Homes Inc. 256,342 2,817 DeVry Inc. 50,459 2,791 International Game Technology 129,600 2,784 Hasbro Inc. 96,600 2,681 * Office Depot Inc. 398,600 2,639 BorgWarner Inc. 84,800 2,566 * NVR Inc. 3,980 2,537 Advance Auto Parts Inc. 62,402 2,451 PetSmart Inc. 112,600 2,449 * Discovery Communications Inc. 90,137 2,346 * AutoZone Inc. 15,900 2,325 Scripps Networks Interactive Inc. Class A 62,170 2,297 Staples Inc. 94,495 2,194 John Wiley & Sons Inc. Class A 58,700 2,042 * AutoNation Inc. 109,580 1,981 * Expedia Inc. 81,125 1,943 Phillips-Van Heusen Corp. 44,000 1,883 Omnicom Group Inc. 50,600 1,869 International Speedway Corp. Class A 62,378 1,720 * Liberty Global Inc. 75,207 1,689 * Mohawk Industries Inc. 34,700 1,655 Gentex Corp. 116,252 1,645 Brinker International Inc. 102,750 1,616 * Lamar Advertising Co. Class A 56,186 1,542 CBS Corp. Class B 127,174 1,532 * Liberty Global Inc. Class A 67,398 1,521 * Career Education Corp. 60,400 1,473 DR Horton Inc. 126,366 1,442 Harley-Davidson Inc. 56,800 1,306 Cablevision Systems Corp. Class A 54,344 1,291 American Eagle Outfitters Inc. 75,991 1,281 Washington Post Co. Class B 2,720 1,273 * Toll Brothers Inc. 64,600 1,262 Foot Locker Inc. 103,900 1,242 Weight Watchers International Inc. 45,200 1,240 Barnes & Noble Inc. 53,900 1,198 * Brink's Home Security Holdings Inc. 36,800 1,133 Macy's Inc. 56,800 1,039 Nordstrom Inc. 32,300 986 Black & Decker Corp. 20,977 971 RadioShack Corp. 58,000 961 Harman International Industries Inc. 28,000 949 WABCO Holdings Inc. 44,400 932 Virgin Media Inc. 62,269 867 Lennar Corp. Class A 54,600 778 Abercrombie & Fitch Co. 23,300 766 * Boyd Gaming Corp. 67,200 735 * MGM Mirage 56,746 683 Mattel Inc. 36,032 665 * Sears Holdings Corp. 7,200 470 Comcast Corp. 26,219 422 * Liberty Media Corp. - Capital 16,431 344 * Wynn Resorts Ltd. 2,000 142 * Hanesbrands Inc. 5,575 119 Lennar Corp. Class B 8,300 94 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 2,684  Consumer Staples (10.8%) Procter & Gamble Co. 917,278 53,129 Coca-Cola Co. 690,000 37,053 Wal-Mart Stores Inc. 696,528 34,193 PepsiCo Inc./NC 506,500 29,711 Philip Morris International Inc. 532,909 25,974 CVS Caremark Corp. 495,554 17,711 Walgreen Co. 307,300 11,515 Colgate-Palmolive Co. 115,900 8,841 Costco Wholesale Corp. 156,100 8,813 Kraft Foods Inc. 321,031 8,433 Archer-Daniels-Midland Co. 249,273 7,284 Altria Group Inc. 359,878 6,409 Kroger Co. 263,700 5,443 * Dr Pepper Snapple Group Inc. 148,200 4,261 Clorox Co. 69,120 4,066 Bunge Ltd. 62,800 3,932 Coca-Cola Enterprises Inc. 180,300 3,860 Campbell Soup Co. 110,900 3,618 Molson Coors Brewing Co. Class B 71,900 3,500 Pepsi Bottling Group Inc. 92,479 3,370 Safeway Inc. 170,462 3,361 Hershey Co. 81,300 3,159 Brown-Forman Corp. Class B 64,646 3,117 Estee Lauder Cos. Inc. Class A 82,900 3,074 * Energizer Holdings Inc. 44,128 2,927 General Mills Inc. 44,400 2,858 Tyson Foods Inc. Class A 222,444 2,809 * Constellation Brands Inc. Class A 183,300 2,777 * Hansen Natural Corp. 75,200 2,763 Church & Dwight Co. Inc. 47,100 2,672 Kimberly-Clark Corp. 44,440 2,621 Del Monte Foods Co. 224,900 2,604 JM Smucker Co. 49,024 2,599 McCormick & Co. Inc./MD 76,100 2,583 * Dean Foods Co. 137,200 2,441 Alberto-Culver Co. Class B 82,614 2,287 PepsiAmericas Inc. 80,030 2,286 Hormel Foods Corp. 62,600 2,224 Kellogg Co. 44,300 2,181 Corn Products International Inc. 72,200 2,059 Avon Products Inc. 59,300 2,014 * Smithfield Foods Inc. 141,335 1,950 * NBTY Inc. 37,300 1,476 * Whole Foods Market Inc. 32,840 1,001 Sara Lee Corp. 44,600 497 Mead Johnson Nutrition Co. Class A 9,500 429 Sysco Corp. 17,111 425 * Central European Distribution Corp. 11,600 380 * BJ's Wholesale Club Inc. 9,300 337 ConAgra Foods Inc. 11,200 243 Reynolds American Inc. 106 5 Energy (11.4%) Exxon Mobil Corp. 1,507,584 103,435 Chevron Corp. 605,838 42,669 Schlumberger Ltd. 312,000 18,595 ConocoPhillips 390,140 17,619 Occidental Petroleum Corp. 190,339 14,923 Anadarko Petroleum Corp. 179,316 11,249 Apache Corp. 121,662 11,172 Devon Energy Corp. 148,622 10,007 XTO Energy Inc. 205,241 8,481 EOG Resources Inc. 100,300 8,376 * National Oilwell Varco Inc. 170,541 7,355 Hess Corp. 109,600 5,859 * Southwestern Energy Co. 134,200 5,728 Baker Hughes Inc. 124,580 5,315 Noble Energy Inc. 79,600 5,250 Peabody Energy Corp. 133,900 4,984 Williams Cos. Inc. 247,700 4,426 * Cameron International Corp. 114,200 4,319 Halliburton Co. 158,200 4,290 Range Resources Corp. 82,500 4,072 Chesapeake Energy Corp. 143,311 4,070 * FMC Technologies Inc. 76,250 3,983 Diamond Offshore Drilling Inc. 39,700 3,792 ENSCO International Inc. 85,210 3,625 Valero Energy Corp. 182,480 3,538 * Newfield Exploration Co. 82,300 3,503 * Pride International Inc. 106,400 3,239 Helmerich & Payne Inc. 81,480 3,221 Pioneer Natural Resources Co. 88,400 3,208 Cimarex Energy Co. 71,300 3,089 BJ Services Co. 147,100 2,858 Cabot Oil & Gas Corp. 79,535 2,843 Smith International Inc. 91,300 2,620 Marathon Oil Corp. 81,100 2,587 St Mary Land & Exploration Co. 76,500 2,483 Southern Union Co. 105,700 2,198 * Mariner Energy Inc. 137,652 1,952 Rowan Cos. Inc. 80,600 1,859 * Plains Exploration & Production Co. 66,760 1,847 * Continental Resources Inc./OK 43,900 1,720 Arch Coal Inc. 73,400 1,624 Consol Energy Inc. 33,900 1,529 * Forest Oil Corp. 65,300 1,278 * Unit Corp. 12,800 528 Patterson-UTI Energy Inc. 21,200 320 * Seahawk Drilling Inc. 7,093 221 Tesoro Corp./Texas 7,100 106 * Denbury Resources Inc. 2,300 35 * Superior Energy Services Inc. 1,048 24 Financials (14.7%) JPMorgan Chase & Co. 1,079,621 47,309 Bank of America Corp. 2,353,966 39,829 Wells Fargo & Co. 1,285,108 36,214 Goldman Sachs Group Inc. 139,830 25,778 Citigroup Inc. 2,382,193 11,530 American Express Co. 331,300 11,231 US Bancorp 392,700 8,584 State Street Corp. 161,878 8,515 Prudential Financial Inc. 166,404 8,305 Morgan Stanley 264,800 8,177 Aflac Inc. 186,400 7,967 CME Group Inc. 25,501 7,859 Charles Schwab Corp. 377,200 7,223 MetLife Inc. 175,820 6,694 Franklin Resources Inc. 66,000 6,640 Bank of New York Mellon Corp. 224,606 6,511 Capital One Financial Corp. 158,900 5,678 Loews Corp. 159,508 5,463 * Progressive Corp. 317,400 5,263 Travelers Cos. Inc. 101,877 5,015 Discover Financial Services 287,700 4,669 Public Storage 61,200 4,605 Ameriprise Financial Inc. 123,360 4,482 T Rowe Price Group Inc. 92,978 4,249 Host Hotels & Resorts Inc. 352,449 4,148 Fifth Third Bancorp 403,300 4,085 Unum Group 188,000 4,031 PNC Financial Services Group Inc. 82,831 4,025 Boston Properties Inc. 51,900 3,402 * TD Ameritrade Holding Corp. 170,900 3,353 BlackRock Inc. 15,450 3,350 Hudson City Bancorp Inc. 251,902 3,313 Principal Financial Group Inc. 120,400 3,298 Allstate Corp. 102,300 3,132 Plum Creek Timber Co. Inc. 100,900 3,092 Torchmark Corp. 68,100 2,958 * Leucadia National Corp. 117,400 2,902 * Markel Corp. 8,620 2,843 AvalonBay Communities Inc. 38,375 2,791 * SLM Corp. 319,300 2,784 Janus Capital Group Inc. 194,000 2,751 People's United Financial Inc. 174,014 2,708 * American International Group Inc. 60,321 2,661 M&T Bank Corp. 42,600 2,655 Hospitality Properties Trust 129,670 2,641 Forest City Enterprises Inc. Class A 197,039 2,634 * CB Richard Ellis Group Inc. Class A 223,924 2,629 Reinsurance Group of America Inc. Class A 58,819 2,623 * St Joe Co. 89,800 2,615 * First Horizon National Corp. 197,330 2,611 * Arch Capital Group Ltd. 38,300 2,587 WR Berkley Corp. 102,297 2,586 SEI Investments Co. 129,770 2,554 Apartment Investment & Management Co. 170,003 2,508 HCC Insurance Holdings Inc. 91,600 2,505 Jones Lang LaSalle Inc. 52,100 2,468 Cullen/Frost Bankers Inc. 47,600 2,458 Assurant Inc. 75,300 2,414 Eaton Vance Corp. 86,202 2,413 * Affiliated Managers Group Inc. 36,800 2,392 Moody's Corp. 114,000 2,333 Hanover Insurance Group Inc. 55,800 2,306 Lazard Ltd. Class A 55,686 2,300 StanCorp Financial Group Inc. 56,500 2,281 Brown & Brown Inc. 118,600 2,272 Popular Inc. 799,220 2,262 Legg Mason Inc. 72,200 2,240 AMB Property Corp. 97,504 2,238 * AmeriCredit Corp. 141,500 2,234 Transatlantic Holdings Inc. 44,114 2,213 Commerce Bancshares Inc./Kansas City MO 57,767 2,151 First Citizens BancShares Inc./NC Class A 13,442 2,139 Raymond James Financial Inc. 89,650 2,087 Genworth Financial Inc. Class A 171,900 2,054 BOK Financial Corp. 44,171 2,046 Northern Trust Corp. 34,773 2,022 Whitney Holding Corp./LA 194,616 1,857 Wesco Financial Corp. 5,590 1,820 Federated Investors Inc. Class B 68,250 1,800 Camden Property Trust 42,400 1,709 * CNA Financial Corp. 69,500 1,678 * Alleghany Corp. 6,467 1,675 City National Corp./CA 42,000 1,635 TFS Financial Corp. 132,654 1,579 Chubb Corp. 30,900 1,558 Douglas Emmett Inc. 121,273 1,489 Kimco Realty Corp. 112,300 1,464 Marshall & Ilsley Corp. 169,300 1,366 SL Green Realty Corp. 30,400 1,333 Hartford Financial Services Group Inc. 49,200 1,304 Digital Realty Trust Inc. 28,440 1,300 BB&T Corp. 46,300 1,261 White Mountains Insurance Group Ltd. 3,828 1,175 Zions Bancorporation 58,100 1,044 Lincoln National Corp. 39,834 1,032 New York Community Bancorp Inc. 86,400 987 ProLogis 80,068 954 Bank of Hawaii Corp. 20,100 835 American Financial Group Inc./OH 32,200 821 Simon Property Group Inc. 10,981 762 SunTrust Banks Inc. 33,800 762 BRE Properties Inc. 21,500 673 AON Corp. 16,400 667 Synovus Financial Corp. 161,056 604 CapitalSource Inc. 130,938 568 Federal Realty Investment Trust 8,200 503 * MBIA Inc. 57,000 442 Taubman Centers Inc. 11,300 408 Regions Financial Corp. 49,934 310 GLG Partners Inc. 75,400 304 Invesco Ltd. 12,010 273 Keycorp 39,369 256 Bancorpsouth Inc. 4,000 98 Wilmington Trust Corp. 3,100 44 Essex Property Trust Inc. 300 24 Health Care (13.1%) Johnson & Johnson 810,598 49,357 Pfizer Inc. 1,820,760 30,134 * Amgen Inc. 338,125 20,365 Abbott Laboratories 407,600 20,164 Wyeth 411,700 20,000 Schering-Plough Corp. 555,100 15,682 Merck & Co. Inc./NJ 489,000 15,467 * Gilead Sciences Inc. 311,400 14,505 * Medco Health Solutions Inc. 178,242 9,859 * Celgene Corp. 174,800 9,771 Medtronic Inc. 263,600 9,701 UnitedHealth Group Inc. 367,662 9,206 Bristol-Myers Squibb Co. 388,254 8,744 * WellPoint Inc. 180,416 8,545 * Thermo Fisher Scientific Inc. 167,106 7,298 Baxter International Inc. 127,341 7,260 Allergan Inc./United States 125,750 7,138 * Express Scripts Inc. 81,862 6,351 * Genzyme Corp. 111,500 6,325 * Biogen Idec Inc. 123,861 6,257 Eli Lilly & Co. 173,085 5,717 Becton Dickinson and Co. 80,600 5,622 Aetna Inc. 197,988 5,510 * St Jude Medical Inc. 139,832 5,455 Stryker Corp. 109,200 4,961 * Forest Laboratories Inc. 156,600 4,610 McKesson Corp. 73,424 4,372 * Zimmer Holdings Inc. 81,170 4,339 * Hospira Inc. 91,740 4,092 AmerisourceBergen Corp. Class A 179,200 4,011 Quest Diagnostics Inc./DE 76,800 4,008 * Life Technologies Corp. 84,735 3,944 Cardinal Health Inc. 145,512 3,900 * Laboratory Corp. of America Holdings 57,100 3,751 CIGNA Corp. 129,300 3,632 * Mylan Inc./PA 215,837 3,456 * Waters Corp. 61,400 3,430 * Henry Schein Inc. 62,400 3,426 DENTSPLY International Inc. 98,300 3,395 Beckman Coulter Inc. 47,600 3,282 * Humana Inc. 79,300 2,958 * Watson Pharmaceuticals Inc. 78,500 2,876 * Millipore Corp. 39,800 2,799 * Mettler-Toledo International Inc. 30,700 2,781 * Endo Pharmaceuticals Holdings Inc. 115,700 2,618 Universal Health Services Inc. Class B 40,800 2,527 * King Pharmaceuticals Inc. 232,962 2,509 PerkinElmer Inc. 124,804 2,401 CR Bard Inc. 29,300 2,303 Perrigo Co. 64,840 2,204 * Boston Scientific Corp. 207,945 2,202 IMS Health Inc. 135,552 2,081 * Lincare Holdings Inc. 66,500 2,078 * Patterson Cos. Inc. 73,530 2,004 Pharmaceutical Product Development Inc. 84,803 1,861 Teleflex Inc. 37,000 1,787 * Coventry Health Care Inc. 81,025 1,617 * CareFusion Corp. 72,756 1,586 * Sepracor Inc. 58,700 1,344 * Kinetic Concepts Inc. 31,000 1,146 * Health Net Inc. 74,200 1,143 * Varian Medical Systems Inc. 26,500 1,116 Omnicare Inc. 40,900 921 * Amylin Pharmaceuticals Inc. 47,800 654 * Abraxis Bioscience Inc. 14,415 524 * DaVita Inc. 2,200 125 Industrials (10.6%) General Electric Co. 2,935,972 48,209 United Technologies Corp. 283,300 17,261 Boeing Co. 236,770 12,821 3M Co. 154,200 11,380 Lockheed Martin Corp. 116,800 9,120 General Dynamics Corp. 135,000 8,721 FedEx Corp. 110,700 8,327 United Parcel Service Inc. Class B 147,300 8,318 Illinois Tool Works Inc. 175,200 7,483 Union Pacific Corp. 123,914 7,230 Danaher Corp. 105,100 7,075 CSX Corp. 160,100 6,702 Norfolk Southern Corp. 148,200 6,389 Precision Castparts Corp. 62,400 6,357 Emerson Electric Co. 142,400 5,707 PACCAR Inc. 149,110 5,623 Caterpillar Inc. 106,772 5,481 Honeywell International Inc. 131,400 4,882 ITT Corp. 92,700 4,834 CH Robinson Worldwide Inc. 83,200 4,805 L-3 Communications Holdings Inc. 57,200 4,594 Cummins Inc. 101,200 4,535 Deere & Co. 104,800 4,498 Waste Management Inc. 149,097 4,446 Parker Hannifin Corp. 85,200 4,417 Fluor Corp. 86,200 4,383 Burlington Northern Santa Fe Corp. 54,898 4,383 Rockwell Collins Inc. 85,600 4,348 Raytheon Co. 85,833 4,117 Southwest Airlines Co. 413,387 3,969 Expeditors International of Washington Inc. 112,361 3,949 Northrop Grumman Corp. 72,268 3,740 Flowserve Corp. 36,900 3,636 WW Grainger Inc. 38,500 3,440 Joy Global Inc. 69,800 3,416 Fastenal Co. 84,100 3,255 * Jacobs Engineering Group Inc. 70,300 3,230 Manpower Inc. 54,600 3,096 Roper Industries Inc. 59,000 3,008 Pall Corp. 92,500 2,986 * Iron Mountain Inc. 111,100 2,962 Bucyrus International Inc. Class A 80,239 2,858 AMETEK Inc. 80,000 2,793 Dun & Bradstreet Corp. 36,200 2,727 Equifax Inc. 93,200 2,716 * Quanta Services Inc. 122,500 2,711 * Stericycle Inc. 53,300 2,582 MSC Industrial Direct Co. Class A 59,200 2,580 JB Hunt Transport Services Inc. 79,500 2,554 Valmont Industries Inc. 29,537 2,516 Donaldson Co. Inc. 71,300 2,469 IDEX Corp. 86,400 2,415 SPX Corp. 37,400 2,292 Toro Co. 57,400 2,283 Landstar System Inc. 59,289 2,257 * Alliant Techsystems Inc. 28,600 2,227 Carlisle Cos. Inc. 65,200 2,211 Robert Half International Inc. 87,500 2,189 Cintas Corp. 70,766 2,145 KBR Inc. 89,249 2,079 Con-way Inc. 54,200 2,077 Manitowoc Co. Inc. 208,774 1,977 * Terex Corp. 69,400 1,439 Lennox International Inc. 35,090 1,267 Textron Inc. 61,020 1,158 UTi Worldwide Inc. 77,587 1,123 Brink's Co. 36,800 990 Graco Inc. 33,700 939 * Gardner Denver Inc. 19,846 692 Republic Services Inc. Class A 19,512 518 * Hertz Global Holdings Inc. 22,000 238 Ryder System Inc. 3,600 141 * AGCO Corp. 3,600 99 * Raytheon Co. Warrants Exp. 06/16/2011 2,285 26 * Owens Corning 1,100 25 * AMR Corp. 3,100 25 Information Technology (18.8%) Microsoft Corp. 2,376,500 61,528 * Apple Inc. 279,400 51,792 International Business Machines Corp. 394,058 47,133 * Cisco Systems Inc. 1,837,900 43,264 * Google Inc. Class A 76,450 37,908 Hewlett-Packard Co. 768,958 36,303 Intel Corp. 1,539,200 30,122 Oracle Corp. 1,244,934 25,944 QUALCOMM Inc. 415,720 18,699 * EMC Corp./Massachusetts 721,000 12,286 Visa Inc. Class A 162,298 11,216 Texas Instruments Inc. 466,100 11,042 * eBay Inc. 423,969 10,010 * Dell Inc. 643,800 9,824 * Yahoo! Inc. 468,600 8,346 Corning Inc. 504,200 7,719 Applied Materials Inc. 538,100 7,211 * Adobe Systems Inc. 215,700 7,127 Mastercard Inc. Class A 31,020 6,271 Western Union Co. 309,895 5,863 * Symantec Corp. 354,353 5,836 * Broadcom Corp. Class A 175,950 5,400 * Agilent Technologies Inc. 166,306 4,628 CA Inc. 201,266 4,426 * Western Digital Corp. 119,100 4,351 * Computer Sciences Corp. 78,900 4,159 * Intuit Inc. 142,600 4,064 * Fiserv Inc. 83,350 4,018 * NetApp Inc. 144,963 3,868 Automatic Data Processing Inc. 98,100 3,855 Amphenol Corp. Class A 99,000 3,730 Kla-Tencor Corp. 100,800 3,615 * BMC Software Inc. 95,000 3,565 * Nvidia Corp. 234,750 3,528 Altera Corp. 170,147 3,490 Fidelity National Information Services Inc. 134,759 3,438 Linear Technology Corp. 124,200 3,432 Analog Devices Inc. 118,166 3,259 * Juniper Networks Inc. 119,000 3,215 * Affiliated Computer Services Inc. Class A 58,400 3,164 Global Payments Inc. 67,700 3,162 Motorola Inc. 347,230 2,983 * LSI Corp. 514,328 2,824 * Lam Research Corp. 82,108 2,805 * Citrix Systems Inc. 71,356 2,799 * Teradata Corp. 99,574 2,740 * Avnet Inc. 105,400 2,737 * Autodesk Inc. 109,588 2,608 * QLogic Corp. 150,000 2,580 * Arrow Electronics Inc. 91,500 2,576 Xerox Corp. 305,400 2,364 Lender Processing Services Inc. 61,250 2,338 * Tech Data Corp. 55,510 2,310 * Fairchild Semiconductor International Inc. Class A 224,958 2,301 Molex Inc. 104,756 2,187 * Compuware Corp. 294,562 2,159 * Ingram Micro Inc. 125,000 2,106 * Synopsys Inc. 89,121 1,998 * DST Systems Inc. 42,800 1,917 * Tellabs Inc. 266,900 1,847 Microchip Technology Inc. 65,100 1,725 * Electronic Arts Inc. 90,200 1,718 Total System Services Inc. 104,059 1,676 Xilinx Inc. 71,336 1,671 National Semiconductor Corp. 96,600 1,379 * NCR Corp. 99,574 1,376 * Metavante Technologies Inc. 39,866 1,375 Intersil Corp. Class A 85,600 1,311 Broadridge Financial Solutions Inc. 58,725 1,180 * Lexmark International Inc. Class A 50,300 1,083 * Atmel Corp. 248,700 1,042 * Teradyne Inc. 110,200 1,019 * Zebra Technologies Corp. 27,257 707 * IAC/InterActiveCorp 24,515 495 * Activision Blizzard Inc. 32,800 406 * Sun Microsystems Inc. 30,475 277 * Novellus Systems Inc. 13,100 275 Harris Corp. 4,300 162 Materials (3.8%) Monsanto Co. 180,334 13,958 Freeport-McMoRan Copper & Gold Inc. 154,254 10,583 Praxair Inc. 117,000 9,558 Newmont Mining Corp. 175,086 7,707 Nucor Corp. 129,600 6,092 EI Du Pont de Nemours & Co. 160,300 5,152 Ecolab Inc. 97,200 4,494 Mosaic Co. 79,300 3,812 Sigma-Aldrich Corp. 70,000 3,779 * Owens-Illinois Inc. 101,200 3,734 Dow Chemical Co. 127,700 3,329 Airgas Inc. 64,900 3,139 Ball Corp. 62,100 3,055 FMC Corp. 53,700 3,021 CF Industries Holdings Inc. 35,000 3,018 Albemarle Corp. 87,100 3,014 Celanese Corp. Class A 116,311 2,908 Martin Marietta Materials Inc. 30,600 2,817 * Pactiv Corp. 108,140 2,817 Nalco Holding Co. 133,300 2,731 Scotts Miracle-Gro Co. Class A 55,099 2,366 Allegheny Technologies Inc. 60,900 2,131 United States Steel Corp. 47,600 2,112 Sealed Air Corp. 106,072 2,082 Titanium Metals Corp. 217,060 2,082 Reliance Steel & Aluminum Co. 46,300 1,971 Schnitzer Steel Industries Inc. 33,724 1,796 * Intrepid Potash Inc. 73,020 1,723 Cytec Industries Inc. 51,800 1,682 Cliffs Natural Resources Inc. 29,461 953 International Paper Co. 35,900 798 Southern Copper Corp. 21,000 644 Valspar Corp. 23,400 644 Packaging Corp. of America 26,600 543 Air Products & Chemicals Inc. 5,700 442 Vulcan Materials Co. 7,638 413 * Crown Holdings Inc. 11,800 321 Telecommunication Services (3.1%) AT&T Inc. 1,749,979 47,267 Verizon Communications Inc. 756,842 22,910 * American Tower Corp. Class A 166,400 6,057 * Crown Castle International Corp. 148,800 4,666 * Sprint Nextel Corp. 1,093,856 4,321 CenturyTel Inc. 112,797 3,790 Qwest Communications International Inc. 592,705 2,258 * SBA Communications Corp. Class A 52,823 1,428 Telephone & Data Systems Inc. 43,601 1,352 * United States Cellular Corp. 32,300 1,262 Telephone & Data Systems Inc. - Special Common Shares 33,200 985 Frontier Communications Corp. 52,351 395 Windstream Corp. 20,957 212 * Level 3 Communications Inc. 119,100 166 Utilities (3.8%) Exelon Corp. 229,000 11,363 FPL Group Inc. 122,451 6,763 Entergy Corp. 77,000 6,149 PG&E Corp. 145,600 5,895 Sempra Energy 107,736 5,366 * AES Corp. 335,948 4,979 Edison International 142,500 4,785 * NRG Energy Inc. 149,800 4,223 Southern Co. 121,500 3,848 Questar Corp. 101,700 3,820 EQT Corp. 84,700 3,608 Wisconsin Energy Corp. 73,200 3,306 MDU Resources Group Inc. 137,050 2,857 * Calpine Corp. 244,080 2,812 * RRI Energy Inc. 391,272 2,794 Centerpoint Energy Inc. 223,800 2,782 Constellation Energy Group Inc. 83,300 2,696 Energen Corp. 62,400 2,689 Allegheny Energy Inc. 101,089 2,681 Northeast Utilities 110,600 2,626 NV Energy Inc. 224,483 2,602 SCANA Corp. 74,200 2,590 CMS Energy Corp. 193,086 2,587 Duke Energy Corp. 163,592 2,575 FirstEnergy Corp. 55,900 2,556 * Mirant Corp. 149,598 2,458 NSTAR 76,600 2,437 * Dynegy Inc. Class A 934,535 2,383 Dominion Resources Inc./VA 67,086 2,314 Integrys Energy Group Inc. 61,481 2,207 Public Service Enterprise Group Inc. 69,800 2,195 DPL Inc. 75,000 1,957 Aqua America Inc. 107,583 1,898 Ormat Technologies Inc. 43,800 1,788 American Water Works Co. Inc. 87,200 1,739 UGI Corp. 34,466 864 NiSource Inc. 35,920 499 American Electric Power Co. Inc. 9,300 288 Total Investments (100.0%) (Cost $2,815,913) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. At September 30, 2009, the cost of investment securities for tax purposes was $2,815,913,000. Net unrealized appreciation of investment securities for tax purposes was $360,796,000, consisting of unrealized gains of $681,164,000 on securities that had risen in value since their purchase and $320,368,000 in unrealized losses on securities that had fallen in value since their purchase. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At September 30, 2009, 100% of the fund's investments were valued based on Level 1 inputs. Vanguard Tax-Managed Balanced Fund Schedule of Investments As of September 30, 2009 Market Value Shares ($000) Common Stocks (48.4%) Consumer Discretionary (4.9%) McDonald's Corp. 32,309 1,844 Walt Disney Co. 65,950 1,811 Comcast Corp. Class A 96,350 1,627 Target Corp. 27,800 1,298 * Amazon.com Inc. 12,600 1,176 Lowe's Cos. Inc. 55,800 1,168 NIKE Inc. Class B 15,000 971 Home Depot Inc. 35,399 943 News Corp. Class A 64,100 769 Time Warner Inc. 25,796 742 * Liberty Media Corp. - Entertainment Class A 23,648 736 * Kohl's Corp. 12,600 719 Yum! Brands Inc. 20,800 702 Staples Inc. 30,155 700 * Ford Motor Co. 96,900 699 Time Warner Cable Inc. 16,161 696 TJX Cos. Inc. 18,600 691 * Viacom Inc. Class B 22,558 633 * DIRECTV Group Inc. 22,871 631 * Starbucks Corp. 28,800 595 Best Buy Co. Inc. 15,075 566 * Apollo Group Inc. Class A 6,300 464 Marriott International Inc./DE Class A 16,220 448 Gap Inc. 19,725 422 Coach Inc. 12,800 421 * Bed Bath & Beyond Inc. 10,800 405 Ross Stores Inc. 8,400 401 Polo Ralph Lauren Corp. Class A 4,900 375 Harley-Davidson Inc. 16,100 370 Scripps Networks Interactive Inc. Class A 8,900 329 Harman International Industries Inc. 9,200 312 Pulte Homes Inc. 27,497 302 BorgWarner Inc. 9,900 300 * NVR Inc. 470 300 Phillips-Van Heusen Corp. 7,000 300 RadioShack Corp. 17,500 290 * O'Reilly Automotive Inc. 8,000 289 Strayer Education Inc. 1,320 287 Advance Auto Parts Inc. 7,205 283 PetSmart Inc. 13,000 283 Thor Industries Inc. 9,120 282 DeVry Inc. 5,100 282 Macy's Inc. 14,400 263 Washington Post Co. Class B 560 262 Tiffany & Co. 6,700 258 Cablevision Systems Corp. Class A 10,594 252 International Game Technology 11,600 249 Hasbro Inc. 8,925 248 Sherwin-Williams Co. 4,100 247 Darden Restaurants Inc. 7,150 244 * Carmax Inc. 11,406 238 International Speedway Corp. Class A 8,410 232 John Wiley & Sons Inc. Class A 6,400 223 Guess? Inc. 6,000 222 Brinker International Inc. 13,375 210 Weight Watchers International Inc. 7,600 209 * AutoNation Inc. 11,292 204 Black & Decker Corp. 3,700 171 * DISH Network Corp. Class A 8,757 169 DR Horton Inc. 13,399 153 * Mohawk Industries Inc. 3,100 148 Gentex Corp. 10,200 144 Abercrombie & Fitch Co. 4,300 141 Burger King Holdings Inc. 8,000 141 * Brink's Home Security Holdings Inc. 4,300 132 * Liberty Global Inc. 5,446 122 Omnicom Group Inc. 3,200 118 * Toll Brothers Inc. 5,800 113 * Liberty Global Inc. Class A 5,015 113 * Discovery Communications Inc. Class A 3,841 111 * Career Education Corp. 4,500 110 Comcast Corp. 6,476 104 Wyndham Worldwide Corp. 6,300 103 * Discovery Communications Inc. 3,841 100 * Expedia Inc. 3,568 85 Family Dollar Stores Inc. 3,200 85 * Goodyear Tire & Rubber Co. 4,200 72 WABCO Holdings Inc. 3,334 70 * MGM Mirage 4,013 48 H&R Block Inc. 2,600 48 * Liberty Media Corp. - Interactive 4,200 46 Johnson Controls Inc. 1,200 31 * Liberty Media Corp. - Capital 1,200 25 Foot Locker Inc. 1,600 19 McGraw-Hill Cos. Inc. 700 18 Lennar Corp. Class B 680 8 Newell Rubbermaid Inc. 218 3 Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 243 - Consumer Staples (5.2%) Procter & Gamble Co. 83,484 4,835 Coca-Cola Co. 73,700 3,958 Wal-Mart Stores Inc. 72,900 3,579 PepsiCo Inc./NC 52,127 3,058 Philip Morris International Inc. 54,200 2,642 CVS Caremark Corp. 50,998 1,823 Walgreen Co. 32,700 1,225 Colgate-Palmolive Co. 16,000 1,220 Costco Wholesale Corp. 17,527 990 Kraft Foods Inc. 31,516 828 Archer-Daniels-Midland Co. 27,321 798 Altria Group Inc. 40,900 728 Kellogg Co. 11,300 556 Kimberly-Clark Corp. 9,172 541 * Dr Pepper Snapple Group Inc. 15,400 443 Safeway Inc. 21,734 429 JM Smucker Co. 7,746 411 Coca-Cola Enterprises Inc. 18,900 405 Molson Coors Brewing Co. Class B 8,000 389 Pepsi Bottling Group Inc. 9,300 339 Brown-Forman Corp. Class B 6,950 335 Tyson Foods Inc. Class A 25,331 320 Clorox Co. 5,400 318 Church & Dwight Co. Inc. 5,500 312 * Energizer Holdings Inc. 4,694 311 Estee Lauder Cos. Inc. Class A 8,200 304 Del Monte Foods Co. 25,700 298 McCormick & Co. Inc./MD 8,400 285 * NBTY Inc. 7,200 285 * Constellation Brands Inc. Class A 18,600 282 Alberto-Culver Co. Class B 9,950 275 Corn Products International Inc. 9,407 268 * Dean Foods Co. 14,950 266 PepsiAmericas Inc. 9,300 266 Hormel Foods Corp. 7,100 252 * Central European Distribution Corp. 7,400 242 * Smithfield Foods Inc. 16,600 229 Mead Johnson Nutrition Co. Class A 4,700 212 Bunge Ltd. 3,200 200 * Ralcorp Holdings Inc. 3,200 187 General Mills Inc. 2,600 167 Kroger Co. 7,100 147 * BJ's Wholesale Club Inc. 2,800 101 Lorillard Inc. 1,000 74 Sysco Corp. 2,600 65 * Whole Foods Market Inc. 1,900 58 Sara Lee Corp. 500 6 ConAgra Foods Inc. 100 2 Energy (5.5%) Exxon Mobil Corp. 148,594 10,195 Chevron Corp. 61,033 4,299 Schlumberger Ltd. 32,867 1,959 ConocoPhillips 36,387 1,643 Occidental Petroleum Corp. 20,404 1,600 Anadarko Petroleum Corp. 18,993 1,191 Apache Corp. 12,856 1,181 Devon Energy Corp. 17,146 1,154 EOG Resources Inc. 10,400 869 * National Oilwell Varco Inc. 18,029 778 XTO Energy Inc. 16,266 672 Hess Corp. 12,300 658 Noble Energy Inc. 8,500 561 Peabody Energy Corp. 14,036 522 * Cameron International Corp. 12,700 480 Consol Energy Inc. 10,100 456 Range Resources Corp. 9,150 452 Diamond Offshore Drilling Inc. 4,300 411 * Nabors Industries Ltd. 19,489 407 ENSCO International Inc. 9,504 404 * Pride International Inc. 13,200 402 BJ Services Co. 20,211 393 * Newfield Exploration Co. 9,100 387 Murphy Oil Corp. 6,700 386 * FMC Technologies Inc. 7,040 368 Helmerich & Payne Inc. 9,200 364 Pioneer Natural Resources Co. 9,511 345 * Alpha Natural Resources Inc. 9,430 331 Cabot Oil & Gas Corp. 9,100 325 Rowan Cos. Inc. 14,000 323 Marathon Oil Corp. 9,682 309 Valero Energy Corp. 15,268 296 * Helix Energy Solutions Group Inc. 19,500 292 St Mary Land & Exploration Co. 8,944 290 * SandRidge Energy Inc. 22,400 290 * Forest Oil Corp. 14,300 280 Halliburton Co. 9,864 268 * Mariner Energy Inc. 17,700 251 * Continental Resources Inc./OK 6,260 245 * SEACOR Holdings Inc. 3,000 245 * Superior Energy Services Inc. 9,700 218 * CNX Gas Corp. 7,100 218 Smith International Inc. 7,179 206 * Exterran Holdings Inc. 6,500 154 * Plains Exploration & Production Co. 4,748 131 Patterson-UTI Energy Inc. 8,502 128 Tesoro Corp./Texas 6,752 101 Chesapeake Energy Corp. 2,100 60 * Southwestern Energy Co. 1,100 47 * Seahawk Drilling Inc. 880 27 * Denbury Resources Inc. 1,400 21 Cimarex Energy Co. 400 17 Financials (7.3%) JPMorgan Chase & Co. 122,164 5,353 Bank of America Corp. 280,085 4,739 Wells Fargo & Co. 149,656 4,217 Goldman Sachs Group Inc. 16,100 2,968 Citigroup Inc. 334,111 1,617 State Street Corp. 19,076 1,003 US Bancorp 43,300 947 Morgan Stanley 27,460 848 Charles Schwab Corp. 39,305 753 Bank of New York Mellon Corp. 25,100 728 Franklin Resources Inc. 6,900 694 Aflac Inc. 16,000 684 Northern Trust Corp. 10,100 587 American Express Co. 17,233 584 Loews Corp. 16,400 562 Public Storage 7,200 542 * Progressive Corp. 32,000 531 AON Corp. 13,000 529 Travelers Cos. Inc. 10,589 521 Lincoln National Corp. 18,300 474 Discover Financial Services 29,180 474 Host Hotels & Resorts Inc. 38,096 448 Hartford Financial Services Group Inc. 16,700 443 MetLife Inc. 11,440 435 Unum Group 20,000 429 Fifth Third Bancorp 41,100 416 Prudential Financial Inc. 7,812 390 * TD Ameritrade Holding Corp. 18,800 369 BlackRock Inc. 1,650 358 * Jefferies Group Inc. 12,800 349 Digital Realty Trust Inc. 7,500 343 Kimco Realty Corp. 26,100 340 Federal Realty Investment Trust 5,500 337 * Leucadia National Corp. 13,500 334 Plum Creek Timber Co. Inc. 10,700 328 Reinsurance Group of America Inc. Class A 7,224 322 SL Green Realty Corp. 7,300 320 Lazard Ltd. Class A 7,700 318 Simon Property Group Inc. 4,574 318 Torchmark Corp. 7,300 317 Janus Capital Group Inc. 21,800 309 People's United Financial Inc. 19,800 308 * CB Richard Ellis Group Inc. Class A 26,200 308 WR Berkley Corp. 11,950 302 Keycorp 46,300 301 HCC Insurance Holdings Inc. 11,000 301 M&T Bank Corp. 4,800 299 Hospitality Properties Trust 14,525 296 RenaissanceRe Holdings Ltd. 5,400 296 SEI Investments Co. 15,000 295 * SLM Corp. 33,600 293 * St Joe Co. 9,900 288 Allstate Corp. 9,400 288 * Arch Capital Group Ltd. 4,200 284 * First Horizon National Corp. 21,360 283 Jones Lang LaSalle Inc. 5,900 279 Marshall & Ilsley Corp. 34,500 278 * MBIA Inc. 35,400 275 Legg Mason Inc. 8,600 267 Bancorpsouth Inc. 10,900 266 SunTrust Banks Inc. 11,600 262 Forest City Enterprises Inc. Class A 19,271 258 AMB Property Corp. 11,200 257 Hanover Insurance Group Inc. 6,100 252 Genworth Financial Inc. Class A 20,900 250 Allied World Assurance Co. Holdings Ltd. 5,200 249 Eaton Vance Corp. 8,600 241 Cullen/Frost Bankers Inc. 4,600 238 * Interactive Brokers Group Inc. 11,900 236 Moody's Corp. 11,300 231 Assurant Inc. 7,200 231 Brown & Brown Inc. 11,800 226 Regions Financial Corp. 36,100 224 Bank of Hawaii Corp. 5,300 220 Raymond James Financial Inc. 9,250 215 * Markel Corp. 630 208 StanCorp Financial Group Inc. 5,000 202 Commerce Bancshares Inc./Kansas City MO 5,419 202 First Citizens BancShares Inc./NC Class A 1,267 202 * NASDAQ OMX Group Inc. 9,500 200 American Financial Group Inc./OH 7,650 195 Wesco Financial Corp. 590 192 GLG Partners Inc. 47,200 190 PNC Financial Services Group Inc. 3,900 189 Washington Federal Inc. 11,100 187 BOK Financial Corp. 4,040 187 TFS Financial Corp. 15,600 186 Alexandria Real Estate Equities Inc. 3,400 185 Whitney Holding Corp./LA 19,100 182 * Alleghany Corp. 591 153 Capital One Financial Corp. 3,800 136 CME Group Inc. 419 129 BB&T Corp. 3,800 103 Odyssey Re Holdings Corp. 1,218 79 Comerica Inc. 2,600 77 Chubb Corp. 1,400 71 Apartment Investment & Management Co. 4,700 69 * AmeriCredit Corp. 4,300 68 * American International Group Inc. 1,500 66 Ameriprise Financial Inc. 1,180 43 CIT Group Inc. 17,700 21 Taubman Centers Inc. 400 14 Health Care (6.2%) Johnson & Johnson 86,332 5,257 Pfizer Inc. 196,110 3,246 Wyeth 44,700 2,171 * Amgen Inc. 35,174 2,118 Abbott Laboratories 38,500 1,905 Schering-Plough Corp. 58,300 1,647 Merck & Co. Inc./NJ 51,100 1,616 * Gilead Sciences Inc. 32,755 1,526 UnitedHealth Group Inc. 44,074 1,104 * Medco Health Solutions Inc. 18,662 1,032 Bristol-Myers Squibb Co. 40,800 919 * WellPoint Inc. 18,825 891 Medtronic Inc. 22,900 843 * Thermo Fisher Scientific Inc. 17,703 773 Allergan Inc./United States 13,400 761 Baxter International Inc. 12,800 730 McKesson Corp. 12,100 721 * Express Scripts Inc. 9,200 714 * Genzyme Corp. 12,080 685 Stryker Corp. 14,849 675 * Biogen Idec Inc. 13,060 660 Eli Lilly & Co. 18,800 621 Aetna Inc. 20,913 582 * Forest Laboratories Inc. 16,600 489 * St Jude Medical Inc. 12,168 475 * Celgene Corp. 8,319 465 * Life Technologies Corp. 9,800 456 * Zimmer Holdings Inc. 8,470 453 Cardinal Health Inc. 16,790 450 Quest Diagnostics Inc./DE 8,500 444 CR Bard Inc. 5,600 440 CIGNA Corp. 15,300 430 AmerisourceBergen Corp. Class A 19,096 427 * Waters Corp. 6,900 385 DENTSPLY International Inc. 10,900 376 * Mylan Inc./PA 22,850 366 Beckman Coulter Inc. 5,300 365 * Hospira Inc. 8,060 359 * Laboratory Corp. of America Holdings 5,200 342 Becton Dickinson and Co. 4,684 327 * King Pharmaceuticals Inc. 28,400 306 * Millipore Corp. 4,200 295 * Watson Pharmaceuticals Inc. 8,000 293 * Endo Pharmaceuticals Holdings Inc. 12,700 287 * Sepracor Inc. 12,300 282 Perrigo Co. 8,100 275 Universal Health Services Inc. Class B 4,400 272 IMS Health Inc. 17,576 270 Techne Corp. 4,200 263 Cooper Cos. Inc. 8,400 250 * Humana Inc. 6,500 242 * Boston Scientific Corp. 18,300 194 * CareFusion Corp. 8,395 183 Omnicare Inc. 8,000 180 * Patterson Cos. Inc. 6,600 180 * Amylin Pharmaceuticals Inc. 8,400 115 PerkinElmer Inc. 5,400 104 * Charles River Laboratories International Inc. 900 33 * Abraxis Bioscience Inc. 62 2 Industrials (5.1%) General Electric Co. 302,409 4,966 United Technologies Corp. 24,876 1,516 3M Co. 16,900 1,247 FedEx Corp. 12,600 948 Union Pacific Corp. 16,218 946 General Dynamics Corp. 14,300 924 Boeing Co. 15,820 857 Raytheon Co. 16,700 801 Danaher Corp. 11,450 771 Lockheed Martin Corp. 9,703 758 United Parcel Service Inc. Class B 13,200 745 Precision Castparts Corp. 6,657 678 CSX Corp. 13,800 578 L-3 Communications Holdings Inc. 6,300 506 ITT Corp. 9,700 506 Fluor Corp. 9,648 491 Caterpillar Inc. 9,500 488 Emerson Electric Co. 12,100 485 CH Robinson Worldwide Inc. 8,269 478 Cummins Inc. 10,224 458 Expeditors International of Washington Inc. 12,500 439 Southwest Airlines Co. 45,587 438 * McDermott International Inc. 15,700 397 Honeywell International Inc. 10,400 386 Flowserve Corp. 3,900 384 Textron Inc. 20,100 381 * Jacobs Engineering Group Inc. 8,220 378 WW Grainger Inc. 4,200 375 Republic Services Inc. Class A 14,110 375 Burlington Northern Santa Fe Corp. 4,338 346 Fastenal Co. 8,900 344 Roper Industries Inc. 6,700 342 KBR Inc. 14,400 335 Rockwell Collins Inc. 6,400 325 * Quanta Services Inc. 14,200 314 * Iron Mountain Inc. 11,775 314 * Terex Corp. 15,137 314 Bucyrus International Inc. Class A 8,800 313 SPX Corp. 5,007 307 Northrop Grumman Corp. 5,918 306 AMETEK Inc. 8,650 302 JB Hunt Transport Services Inc. 9,300 299 * Stericycle Inc. 6,100 296 Donaldson Co. Inc. 8,400 291 Equifax Inc. 9,900 288 * URS Corp. 6,600 288 * Gardner Denver Inc. 7,947 277 * WESCO International Inc. 9,400 271 Lennox International Inc. 7,400 267 Copa Holdings SA Class A 6,000 267 IDEX Corp. 9,500 266 Valmont Industries Inc. 3,100 264 * USG Corp. 15,100 259 Dun & Bradstreet Corp. 3,400 256 Manpower Inc. 4,500 255 Toro Co. 6,341 252 Landstar System Inc. 6,625 252 UTi Worldwide Inc. 17,100 248 Manitowoc Co. Inc. 25,944 246 * Covanta Holding Corp. 14,400 245 * Alliant Techsystems Inc. 3,144 245 MSC Industrial Direct Co. Class A 5,400 235 * Armstrong World Industries Inc. 6,754 233 Robert Half International Inc. 8,200 205 Pentair Inc. 6,800 201 Deere & Co. 4,400 189 Brink's Co. 6,833 184 Con-way Inc. 4,600 176 * Aecom Technology Corp. 6,300 171 Cintas Corp. 4,550 138 Illinois Tool Works Inc. 2,700 115 * Thomas & Betts Corp. 3,800 114 * Spirit Aerosystems Holdings Inc. Class A 5,400 97 Norfolk Southern Corp. 1,500 65 * Owens Corning 2,500 56 Ryder System Inc. 1,400 55 * Kirby Corp. 1,200 44 * AGCO Corp. 1,500 41 * Corrections Corp. of America 1,800 41 PACCAR Inc. 900 34 Pall Corp. 400 13 Wabtec Corp./DE 300 11 Waste Management Inc. 101 3 Information Technology (8.9%) Microsoft Corp. 248,900 6,444 * Apple Inc. 29,038 5,383 International Business Machines Corp. 37,647 4,503 * Cisco Systems Inc. 189,300 4,456 * Google Inc. Class A 7,960 3,947 Hewlett-Packard Co. 79,112 3,735 Intel Corp. 177,700 3,478 Oracle Corp. 128,500 2,678 QUALCOMM Inc. 56,100 2,523 * EMC Corp./Massachusetts 75,800 1,292 Visa Inc. Class A 17,000 1,175 Texas Instruments Inc. 48,100 1,139 * eBay Inc. 42,300 999 * Dell Inc. 64,100 978 Corning Inc. 61,900 948 * Yahoo! Inc. 51,000 908 Motorola Inc. 97,500 838 Applied Materials Inc. 57,151 766 * Adobe Systems Inc. 21,800 720 Mastercard Inc. Class A 3,450 697 * Symantec Corp. 38,462 633 Western Union Co. 33,414 632 CA Inc. 22,630 498 * Broadcom Corp. Class A 15,350 471 * Intuit Inc. 16,200 462 * NetApp Inc. 16,512 441 Kla-Tencor Corp. 12,000 430 Xilinx Inc. 18,200 426 Amphenol Corp. Class A 10,800 407 Altera Corp. 19,600 402 * Sun Microsystems Inc. 41,913 381 * BMC Software Inc. 10,100 379 * Fiserv Inc. 7,625 368 Fidelity National Information Services Inc. 14,400 367 * Autodesk Inc. 15,400 366 * Agilent Technologies Inc. 13,144 366 * Citrix Systems Inc. 9,200 361 Global Payments Inc. 7,300 341 Analog Devices Inc. 11,434 315 * Tellabs Inc. 44,600 309 * Computer Sciences Corp. 5,700 300 National Semiconductor Corp. 20,500 293 * Affiliated Computer Services Inc. Class A 5,300 287 Factset Research Systems Inc. 4,327 287 Paychex Inc. 9,850 286 * Nvidia Corp. 17,900 269 * Fairchild Semiconductor International Inc. Class A 24,600 252 Microchip Technology Inc. 8,800 233 * Teradata Corp. 8,336 229 * Lam Research Corp. 6,500 222 * Avnet Inc. 8,100 210 * Ingram Micro Inc. 12,100 204 Molex Inc. 8,466 177 * Cadence Design Systems Inc. 23,600 173 * Atmel Corp. 33,600 141 Automatic Data Processing Inc. 3,500 138 * CommScope Inc. 4,200 126 * NCR Corp. 8,336 115 * Lexmark International Inc. Class A 4,500 97 * LSI Corp. 14,400 79 Harris Corp. 2,100 79 AVX Corp. 5,300 63 * Tech Data Corp. 1,400 58 Lender Processing Services Inc. 1,500 57 * Metavante Technologies Inc. 1,600 55 * EchoStar Corp. Class A 1,751 32 * Convergys Corp. 3,100 31 * Arrow Electronics Inc. 700 20 Materials (1.9%) Monsanto Co. 19,508 1,510 Freeport-McMoRan Copper & Gold Inc. 15,387 1,056 Praxair Inc. 11,500 939 Newmont Mining Corp. 19,489 858 International Paper Co. 22,700 505 Ecolab Inc. 10,800 499 Nucor Corp. 10,400 489 EI Du Pont de Nemours & Co. 13,800 444 Mosaic Co. 8,900 428 Sigma-Aldrich Corp. 7,900 426 Dow Chemical Co. 16,000 417 * Crown Holdings Inc. 12,800 348 Ball Corp. 7,028 346 FMC Corp. 6,100 343 Airgas Inc. 7,000 339 CF Industries Holdings Inc. 3,900 336 Ashland Inc. 7,280 315 Terra Industries Inc. 8,900 309 * Pactiv Corp. 11,700 305 Reliance Steel & Aluminum Co. 6,800 289 Celanese Corp. Class A 11,400 285 Nalco Holding Co. 13,400 275 Scotts Miracle-Gro Co. Class A 6,200 266 Cytec Industries Inc. 7,785 253 * Owens-Illinois Inc. 6,800 251 Sealed Air Corp. 11,800 232 Martin Marietta Materials Inc. 2,286 210 Schnitzer Steel Industries Inc. 3,800 202 Steel Dynamics Inc. 9,800 150 Cliffs Natural Resources Inc. 4,000 129 Titanium Metals Corp. 12,200 117 Albemarle Corp. 2,000 69 Air Products & Chemicals Inc. 500 39 Vulcan Materials Co. 334 18 United States Steel Corp. 300 13 Telecommunication Services (1.5%) AT&T Inc. 167,666 4,528 Verizon Communications Inc. 74,800 2,264 * American Tower Corp. Class A 18,274 665 * Sprint Nextel Corp. 131,068 518 * Crown Castle International Corp. 15,907 499 * NII Holdings Inc. 11,805 354 * SBA Communications Corp. Class A 11,100 300 * Clearwire Corp. Class A 28,900 235 Telephone & Data Systems Inc. 5,800 180 * United States Cellular Corp. 4,450 174 * MetroPCS Communications Inc. 15,500 145 * Leap Wireless International Inc. 5,000 98 Telephone & Data Systems Inc. - Special Common Shares 3,000 89 Utilities (1.9%) Exelon Corp. 24,700 1,226 FPL Group Inc. 16,200 895 PG&E Corp. 15,400 624 Sempra Energy 11,867 591 FirstEnergy Corp. 12,800 585 Edison International 16,700 561 * AES Corp. 36,200 536 PPL Corp. 16,500 501 * NRG Energy Inc. 15,600 440 Questar Corp. 11,676 439 EQT Corp. 9,400 400 Wisconsin Energy Corp. 7,500 339 * Calpine Corp. 28,700 331 Southern Co. 10,300 326 Allegheny Energy Inc. 12,211 324 MDU Resources Group Inc. 15,450 322 * RRI Energy Inc. 44,900 321 Energen Corp. 7,300 315 National Fuel Gas Co. 6,800 311 CMS Energy Corp. 22,101 296 Dominion Resources Inc./VA 8,308 287 NV Energy Inc. 24,417 283 * Mirant Corp. 17,154 282 SCANA Corp. 7,800 272 NSTAR 8,400 267 Northeast Utilities 11,100 263 UGI Corp. 10,100 253 Aqua America Inc. 13,200 233 Ormat Technologies Inc. 5,400 220 DPL Inc. 7,800 204 American Water Works Co. Inc. 9,800 195 Duke Energy Corp. 11,692 184 Public Service Enterprise Group Inc. 5,564 175 ITC Holdings Corp. 2,100 95 Entergy Corp. 700 56 American Electric Power Co. Inc. 400 12 * Dynegy Inc. Class A 2,300 6 Total Common Stocks (Cost $226,745) Market Maturity Face Amount Value Coupon Date Tax-Exempt Municipal Bonds (51.2%) Alabama (0.3%) Huntsville AL Capital Improvement GO 5.000% 9/1/26 2,000 2,226 Alaska (0.3%) Matanuska-Susitna Borough AK GO 5.500% 3/1/12(14) 1,695 1,789 Arizona (3.2%) Arizona School Fac. Board Rev. (State School Trust) 5.750% 7/1/14(2)(Prere.) 500 595 Arizona Transp. Board Highway Rev. 5.250% 7/1/12(Prere.) 1,965 2,193 Arizona Transp. Board Highway Rev. 5.250% 7/1/17 2,215 2,430 Glendale AZ Trans. Excise Tax Rev. 5.000% 7/1/23(14) 4,585 5,034 Phoenix AZ Civic Improvement Corp. Water System Rev. 5.000% 7/1/21(14) 500 554 Salt River Project Arizona Agricultural Improvement & Power Dist. Rev. 5.000% 1/1/28 3,250 3,630 Salt Verde Arizona Financial Project Rev. 5.250% 12/1/24 5,000 5,020 Scottsdale AZ Muni. Property Corp. Excise Tax Rev. 5.000% 7/1/16(Prere.) 500 593 Scottsdale AZ Muni. Property Corp. Excise Tax Rev. 5.000% 7/1/16 (Prere.) 500 593 Scottsdale AZ Muni. Property Corp. Excise Tax Rev. 5.000% 7/1/16 (Prere.) 500 593 Scottsdale AZ Muni. Property Corp. Excise Tax Rev. 5.000% 7/1/16 (Prere.) 500 593 California (4.7%) California GO 5.250% 10/1/13 (14) 500 560 California GO 5.000% 6/1/15 500 557 California GO 6.000% 2/1/16 500 588 California GO 5.000% 3/1/17 500 560 California GO 5.000% 4/1/17 500 561 California GO 5.500% 4/1/18 1,000 1,154 California GO 6.000% 4/1/18 500 593 California GO 5.000% 9/1/18 500 549 California GO 5.000% 11/1/18 (14) 500 555 California GO 5.000% 6/1/19 (14) 500 549 California GO 5.000% 6/1/25 495 517 California GO 5.500% 3/1/26 500 538 California GO 4.500% 8/1/28 (2) 485 470 California GO 5.750% 4/1/29 500 544 California GO 6.500% 4/1/33 500 577 California Infrastructure & Econ. Dev. Bank Rev. (Orange County Performing) VRDO 0.340% 10/1/09 LOC 1,500 1,500 California Public Works Board Lease Rev. (Dept. of Corrections) 5.000% 9/1/11 (2) 1,535 1,546 California State Dept. of Water Resources Power Supply Rev. 5.500% 5/1/14 (2) 3,000 3,321 California State Dept. of Water Resources Power Supply Rev. 5.500% 5/1/15 (2) 3,000 3,264 California State Econ. Recovery Bonds 5.000% 7/1/15 500 560 California State Econ. Recovery Bonds PUT 5.000% 3/1/10 500 508 California State Econ. Recovery Bonds PUT 5.000% 7/1/10 500 515 Los Angeles CA USD GO 5.000% 7/1/21 (4) 1,825 2,036 Los Angeles CA USD GO 5.000% 7/1/26 500 542 Los Angeles CA USD GO 5.000% 7/1/29 500 533 Oakland CA Redev. Agency (Central Dist.) 5.000% 9/1/21 (2) 3,000 2,873 Orange County CA Sanitation Dist. COP 5.000% 2/1/29 (4) 2,500 2,677 Sacramento CA Muni. Util. Dist. Rev. 5.000% 8/15/27 (4) 500 545 San Diego CA USD GO 5.500% 7/1/27 (4) 500 599 San Diego CA USD GO 0.000% 7/1/29 500 183 Univ. of California Rev. 5.000% 5/15/21 500 556 Univ. of California Rev. 5.000% 5/15/25 500 560 Ventura County CA Community College Dist. GO 0.000% 8/1/27 2,500 943 Colorado (0.9%) Colorado Dept. of Transp. Rev. RAN 5.250% 12/15/13 (2)(Prere.) 3,750 4,346 Denver CO City & County COP VRDO 0.270% 10/1/09 100 100 E-470 Public Highway Auth. Colorado Rev. 5.250% 9/1/18 (14) 1,500 1,546 Connecticut (0.6%) Connecticut GO 5.500% 12/15/13 3,000 3,502 Connecticut Special Tax Obligation Rev. (Transp. Infrastructure) 6.500% 10/1/12 500 575 Delaware (0.1%) Delaware Transp. Auth. Transp. System Rev. 5.000% 7/1/19 500 598 Florida (2.5%) Florida Board of Educ. Public Educ. Capital Outlay 5.000% 6/1/22 500 575 Florida Board of Educ. Rev. (Lottery Rev.) 5.000% 7/1/16 (2) 3,000 3,351 Florida Dept. of Transp. 6.375% 7/1/11 1,000 1,096 Florida Hurricane Catastrophe Fund Finance Corp. Rev. 5.000% 7/1/12 3,565 3,828 Florida Turnpike Auth. Rev. 5.250% 7/1/10 (14) 825 828 Florida Turnpike Auth. Rev. 5.000% 7/1/19 500 573 Hillsborough County FL School Board COP (Master Lease Program) VRDO 0.320% 10/1/09 (14)LOC 1,600 1,600 Orlando FL Util. Comm. Water & Electric Rev. 5.250% 10/1/13 (ETM) 500 576 Orlando FL Util. Comm. Water & Electric Rev. 5.250% 10/1/14 (ETM) 500 587 Seminole County FL Water & Sewer Rev. 5.000% 10/1/23 2,435 2,652 Tampa FL Health System Rev. (Catholic Healthcare East) 5.000% 11/15/09 (14) 1,000 1,003 Georgia (1.8%) Atlanta GA Airport Fac. Rev. 5.750% 1/1/13 (14) 3,370 3,436 Atlanta GA Water & Wastewater Rev. 5.750% 11/1/27 (4) 500 618 Georgia GO 5.000% 4/1/12 500 551 Georgia GO 5.000% 10/1/13 500 573 Georgia GO 5.000% 4/1/16 500 591 Georgia GO 5.000% 5/1/16 500 592 Georgia GO 5.000% 7/1/16 500 593 Georgia GO 5.750% 8/1/17 500 622 Georgia GO 5.000% 9/1/19 500 567 Georgia Muni. Electric Power Auth. Rev. 6.250% 1/1/12 (14) 3,000 3,302 Georgia Road & Tollway Auth. Rev. GAN 5.000% 6/1/14 500 571 Hawaii (0.6%) Hawaii GO 5.875% 10/1/10 (14)(Prere. ) 1,870 1,974 Hawaii GO 5.000% 3/1/26 (4) 500 546 Hawaii GO 5.000% 6/1/29 500 555 Honolulu HI City & County GO 5.000% 7/1/20 (4) 500 574 Univ. of Hawaii Rev. 5.000% 10/1/27 500 541 Illinois (1.3%) Chicago IL (City Colleges Improvement) GO 0.000% 1/1/12 (14) 2,380 2,270 Chicago IL Board of Educ. GO 5.250% 12/1/24 (4) 500 567 Chicago IL O'Hare International Airport Rev. 5.000% 1/1/24 (4) 500 537 Illinois Sales Tax Rev. 0.000% 12/15/16 (2) 5,000 3,999 Illinois State Tollway Highway Auth. Toll Highway Rev. 5.000% 1/1/25 (4) 500 543 Metro. Pier & Exposition Auth. Illinois Dedicated Sales Tax Rev. 0.000% 6/15/19 (14) 1,000 671 Indiana (1.3%) Indiana Health Fac. Auth. Finance Auth. Rev. (Clarian Health Obligation Group) 5.000% 2/15/25 3,290 3,297 Indiana Muni. Power Agency Rev. 5.250% 1/1/15 (14) 4,440 4,773 Indiana Transp. Finance Auth. Highway Rev. 5.000% 12/1/12 (14) 500 556 Iowa (0.0%) Iowa State Special Obligation (Ijobs Program) 5.000% 6/1/24 220 251 Kansas (0.5%) Kansas Dept. of Transp. Highway Rev. 5.000% 9/1/22 500 581 Leavenworth County KS USD 4.500% 9/1/19 (12) 500 565 Univ. of Kansas Hosp. Auth. Health System 5.000% 9/1/16 1,250 1,390 Univ. of Kansas Hosp. Auth. Health System 5.000% 9/1/17 1,000 1,095 Kentucky (0.1%) Kentucky Property & Building Comm. Rev. 5.000% 11/1/26 (4) 500 550 Louisiana (0.3%) Jefferson Parish LA (Environmental Fac. & Community Dev. Auth.) 5.000% 4/1/18 405 452 Louisiana GO 5.000% 5/1/23 (4) 500 547 Louisiana Public Fac. Auth. Rev. (Ochsner Clinic) 5.000% 5/15/16 1,260 1,296 Maryland (1.0%) Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/18 (2) 1,365 1,549 Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/19 (2) 2,185 2,480 Maryland GO 5.000% 2/15/13 1,000 1,127 Maryland GO 5.000% 8/1/17 500 574 Maryland State & Local Facs. Rev. 5.000% 8/15/22 500 574 Maryland Transp. Auth. Rev. 5.000% 7/1/15 (4) 750 857 Massachusetts (3.3%) Massachusetts Bay Transp. Auth. Rev. 5.500% 7/1/26 (14) 1,500 1,913 Massachusetts GO 6.000% 11/1/11 1,210 1,338 Massachusetts GO 5.500% 11/1/13 (14) 2,000 2,325 Massachusetts GO 5.500% 11/1/16 (ETM) 500 611 Massachusetts GO 5.500% 11/1/16 (14)(ETM) 500 611 Massachusetts GO 5.500% 10/1/18 500 614 Massachusetts GO 5.500% 10/1/20 500 626 Massachusetts GO 5.250% 8/1/23 500 619 Massachusetts GO 5.000% 3/1/25 1,000 1,141 Massachusetts GO 5.000% 3/1/26 1,000 1,133 Massachusetts Health & Educ. Fac. Auth. Rev. (Caregroup) 5.000% 7/1/28 2,000 2,004 Massachusetts Health & Educ. Fac. Auth. Rev. (Caritas Christi Obligated Group) 6.500% 7/1/12 1,440 1,495 Massachusetts Housing Finance Agency Housing Rev. VRDO 0.300% 10/7/09 (4) 2,500 2,500 Massachusetts School Building Auth. Dedicated Sales Tax Rev. 5.000% 8/15/27 (14) 500 541 Massachusetts Water Pollution Abatement Trust 5.250% 8/1/21 1,805 2,237 Massachusetts Water Resources Auth. Rev. 5.000% 8/1/21 (2) 2,135 2,468 Michigan (1.5%) Mason MI Public School Dist. (School Building & Site) GO 5.250% 5/1/17 (4) 1,850 2,114 Michigan GO 5.000% 5/1/18 500 556 Michigan Hosp. Finance Auth. Rev. (Ascension Health) PUT 5.000% 11/1/12 4,735 5,139 Michigan Muni. Bond Auth. Rev. (Clean Water Revolving Fund) 5.875% 10/1/10 (Prere.) 2,110 2,248 Minnesota (0.2%) Minnesota GO 5.000% 11/1/14 500 582 Minnesota GO 5.000% 8/1/21 500 593 Mississippi (0.5%) Mississippi GO 5.500% 12/1/18 2,750 3,357 Missouri (1.5%) Curators of the Univ. of Missouri System Fac. Rev. 5.000% 11/1/26 500 544 Kansas City MO Water Rev. 5.000% 12/1/18 (13) 500 592 Missouri Health & Educ. Fac. Auth. (Washington Univ.) 6.000% 3/1/10 (Prere.) 4,000 4,135 Missouri Health & Educ. Fac. Auth. Health Fac. Rev. (St. Luke's Episcopal - Presbyterian Hosp.) 5.500% 12/1/15 (4) 2,965 3,107 Missouri Highways & Transp. Comm. Road Rev. 5.000% 5/1/19 500 596 Missouri Highways & Transp. Comm. Road Rev. 5.000% 5/1/20 500 591 Missouri Highways & Transp. Comm. Road Rev. 5.000% 5/1/23 500 576 Nevada (0.9%) Clark County NV School Dist. GO 5.000% 6/15/18 5,190 5,874 New Jersey (3.4%) Garden State Preservation Trust New Jersey 5.250% 11/1/13 (4)(Prere.) 875 1,011 Garden State Preservation Trust New Jersey 0.000% 11/1/22 (4) 500 303 New Jersey CTFS Partner Equipment Lease Purchase 5.000% 6/15/18 530 594 New Jersey CTFS Partner Equipment Lease Purchase 5.000% 6/15/19 500 555 New Jersey Econ. Dev. Auth. Rev. (School Fac.) 5.000% 9/1/13 (2)(Prere.) 500 571 New Jersey Econ. Dev. Auth. Rev. (School Fac.) 5.000% 9/1/13 (2)(Prere.) 500 571 New Jersey Econ. Dev. Auth. Rev. (School Fac.) 5.000% 9/1/14 500 563 New Jersey Econ. Dev. Auth. Rev. (School Fac.) 5.250% 3/1/26 500 532 New Jersey Econ. Dev. Auth. Rev. (School Fac.) PUT 5.000% 9/1/14 (4) 500 552 New Jersey Econ. Dev. Auth. Rev. (Transp. Project) 5.000% 5/1/19 500 565 New Jersey GO 5.250% 7/15/15 (2) 500 588 New Jersey Health Care Fac. Financing Auth. Rev. (Meridian Health Systems) VRDO 0.300% 10/7/09 LOC 1,100 1,100 New Jersey Health Care Fac. Financing Auth. Rev. (Virtua Health) VRDO 0.250% 10/1/09 LOC 2,400 2,400 New Jersey Transp. Corp. COP 5.500% 9/15/11 (2) 3,000 3,241 New Jersey Transp. Trust Fund Auth. Rev. 6.000% 12/15/11 (14)(Prere. ) 330 367 New Jersey Transp. Trust Fund Auth. Rev. 6.000% 12/15/11 (14)(Prere. ) 1,440 1,604 New Jersey Transp. Trust Fund Auth. Rev. 6.000% 12/15/11 (14)(Prere. ) 625 696 New Jersey Transp. Trust Fund Auth. Rev. 5.250% 6/15/14 (3)(Prere.) 500 583 New Jersey Transp. Trust Fund Auth. Rev. 5.500% 12/15/20 (14) 4,000 4,734 New Jersey Transp. Trust Fund Auth. Rev. 0.000% 12/15/26 (2) 2,000 830 New Jersey Turnpike Auth. Rev. 5.500% 1/1/25 (2) 500 606 Tobacco Settlement Financing Corp. New Jersey Rev. 5.000% 6/1/41 500 377 New Mexico (0.1%) New Mexico Finance Auth. Transp. Rev. 5.000% 6/15/13 (2) 500 563 New York (8.1%) Erie County NY GO 6.125% 1/15/11 (14) 610 645 Long Island NY Power Auth. Electric System Rev. 5.500% 12/1/11 (2) 3,000 3,269 Long Island NY Power Auth. Electric System Rev. 5.500% 12/1/12 (4)(ETM) 2,000 2,281 Long Island NY Power Auth. Electric System Rev. 5.000% 4/1/23 500 541 Metro. New York Transp. Auth. Rev. (Dedicated Petroleum Tax) 6.125% 4/1/10 (3)(Prere.) 2,110 2,171 Metro. New York Transp. Auth. Rev. (Service Contract) 5.500% 7/1/15 500 581 Metro. New York Transp. Auth. Rev. (Transit Rev.) 5.500% 11/15/12 (14) 1,000 1,116 Metro. New York Transp. Auth. Rev. (Transit Rev.) 5.500% 11/15/14 (14) 500 576 Metro. New York Transp. Auth. Rev. (Transit Rev.) 5.500% 11/15/18 500 564 Metro. New York Transp. Auth. Rev. (Transit Rev.) 5.500% 11/15/19 (14) 500 547 New York City NY GO 5.250% 8/1/11 500 538 New York City NY GO 5.250% 8/1/13 500 563 New York City NY GO 5.750% 8/1/13 500 553 New York City NY GO 5.000% 1/1/14 500 561 New York City NY GO 5.000% 8/1/16 500 574 New York City NY GO 5.000% 2/1/17 500 571 New York City NY GO 5.000% 9/1/17 500 558 New York City NY GO 5.000% 8/1/19 500 563 New York City NY GO 5.250% 8/15/24 500 561 New York City NY GO 5.000% 8/1/25 905 967 New York City NY GO 5.000% 8/15/26 475 519 New York City NY GO 5.000% 5/15/28 480 523 New York City NY GO 5.000% 8/1/28 500 534 New York City NY GO 5.625% 4/1/29 840 959 New York City NY GO 5.000% 5/15/29 500 543 New York City NY Housing Dev. Corp. Multi- Family Rev. 5.000% 5/1/12 500 522 New York City NY Muni. Water Finance Auth. Water & Sewer System Rev. 5.375% 6/15/17 500 547 New York City NY Muni. Water Finance Auth. Water & Sewer System Rev. 0.000% 6/15/18 750 570 New York City NY Muni. Water Finance Auth. Water & Sewer System Rev. 5.375% 6/15/19 500 547 New York City NY Muni. Water Finance Auth. Water & Sewer System Rev. 5.000% 6/15/29 500 540 New York City NY Muni. Water Finance Auth. Water & Sewer System Rev. VRDO 0.300% 10/1/09 300 300 New York City NY Sales Tax Asset Receivable Corp. 5.000% 10/15/26 (14) 500 537 New York City NY Transitional Finance Auth. Rev. 5.375% 2/1/13 2,000 2,225 New York City NY Transitional Finance Auth. Rev. 5.250% 8/1/18 (2) 500 543 New York City NY Transitional Finance Auth. Rev. 5.250% 1/15/26 500 561 New York City NY Transitional Finance Auth. Rev. 5.125% 1/15/29 1,070 1,168 New York City NY Transitional Finance Auth. Rev. Future Tax 5.250% 2/1/19 (14) 500 552 New York State Dormitory Auth. Rev. (Personal Income Tax) 5.000% 3/15/28 500 548 New York State Dormitory Auth. Rev. (Supported Debt Court) 5.500% 5/15/24 (2) 500 577 New York State Dormitory Auth. Rev. (Supported Debt Court) 5.500% 5/15/27 (2) 500 576 New York State Dormitory Auth. Rev. (Vassar Brothers Hosp.) 5.100% 7/1/10 (4) 1,500 1,516 New York State Dormitory Auth. Rev. Non State Supported Debt (Mount Sinai School of Medicine of New York Univ.) 5.000% 7/1/24 (14) 500 534 New York State Local Govt. Assistance Corp. 5.000% 4/1/21 500 575 New York State Thruway Auth. Rev. 5.000% 1/1/20 (14) 500 568 New York State Thruway Auth. Rev. 5.000% 1/1/21 (14) 2,490 2,809 New York State Thruway Auth. Rev. (Highway & Bridge Trust Fund) 5.000% 4/1/13 500 559 New York State Thruway Auth. Rev. (Highway & Bridge Trust Fund) 5.250% 4/1/13 (2) 500 563 New York State Thruway Auth. Rev. (Highway & Bridge Trust Fund) 5.500% 4/1/14 (2) 475 523 New York State Thruway Auth. Rev. (Highway & Bridge Trust Fund) 5.000% 4/1/18 (2) 500 561 New York State Thruway Auth. Rev. (Highway & Bridge Trust Fund) 5.000% 4/1/24 500 556 New York State Thruway Auth. Rev. (Highway & Bridge Trust Fund) 5.000% 4/1/25 (2) 500 541 New York State Thruway Auth. Rev. (Highway & Bridge Trust Fund) 5.000% 4/1/26 (2) 500 543 New York State Thruway Auth. Rev. (Service Contract) 5.500% 4/1/14 4,000 4,371 New York State Urban Dev. Corp. Rev. 5.000% 1/1/15 500 565 New York State Urban Dev. Corp. Rev. 5.000% 12/15/18 500 590 New York State Urban Dev. Corp. Rev. (Personal Income Tax) 5.000% 12/15/25 2,500 2,784 New York State Urban Dev. Corp. Rev. (Personal Income Tax) GO 5.500% 3/15/22 (14) 2,030 2,526 Port Auth. of New York & New Jersey Rev. 5.000% 7/15/26 500 559 Triborough Bridge & Tunnel Auth. New York Rev. 5.250% 11/15/15 500 588 Triborough Bridge & Tunnel Auth. New York Rev. 5.500% 11/15/19 (14) 500 609 Triborough Bridge & Tunnel Auth. New York Rev. 5.000% 11/15/25 500 561 North Carolina (0.7%) North Carolina Eastern Muni. Power Agency Rev. 5.125% 1/1/14 2,400 2,569 North Carolina Infrastructure Financial Corp. COP Capital Improvements 5.000% 2/1/21 (4) 2,000 2,245 Ohio (1.7%) Allen County OH Hosp. Fac. Rev. (Catholic Healthcare) VRDO 0.280% 10/1/09 LOC 150 150 Buckeye OH Tobacco Settlement Financing Corp. Rev. 5.125% 6/1/24 1,440 1,360 Cleveland OH Public Power System Rev. 5.000% 11/15/20 (14) 500 539 Cuyahoga County OH Hosp. Rev. (Cleveland Clinic Foundation) VRDO 0.270% 10/1/09 1,250 1,250 Huber Heights OH City School Dist. 4.750% 12/1/26 500 536 Kent State Univ. Ohio Univ. Rev. VRDO 0.270% 10/1/09 LOC 100 100 Lorain County OH Hosp. Fac. Rev. (Catholic Healthcare Partners) 5.625% 9/1/13 (14) 1,775 1,779 Ohio Common Schools GO VRDO 0.230% 10/7/09 300 300 Ohio State Conservation Projects GO 5.000% 3/1/17 1,885 2,124 Ohio Water Dev. Auth. PCR 5.000% 6/1/17 3,000 3,426 Pennsylvania (1.3%) Commonwealth Financing Auth. Pennsylvania Rev. 5.000% 6/1/25 (14) 500 528 Geisinger Health System Auth. of Pennsylvania Rev. VRDO 0.247% 10/1/09 200 200 Pennsylvania GO 5.000% 9/1/14 (4) 500 578 Pennsylvania GO 5.250% 7/1/15 500 590 Pennsylvania GO 5.375% 7/1/21 1,085 1,350 Pennsylvania GO 5.000% 4/15/28 500 560 Pennsylvania Turnpike Comm. Oil Franchise Tax Rev. 5.250% 12/1/09 (2)(ETM) 420 424 Pennsylvania Turnpike Comm. Oil Franchise Tax Rev. 5.250% 12/1/09 (2) 195 196 Pennsylvania Turnpike Comm. Oil Franchise Tax Rev. 5.250% 12/1/11 (2)(ETM) 310 314 Pennsylvania Turnpike Comm. Oil Franchise Tax Rev. 5.250% 12/1/11 (2) 30 30 Pennsylvania Turnpike Comm. Rev. 5.000% 6/1/29 500 546 Philadelphia PA School Dist. GO 5.000% 8/1/20 (2) 3,500 3,779 Puerto Rico (1.3%) Puerto Rico Electric Power Auth. Rev. 5.500% 7/1/21 500 545 Puerto Rico Highway & Transp. Auth. Rev. 5.250% 7/1/22 (3) 500 516 Puerto Rico Public Buildings Auth. Govt. Fac. Rev. 5.250% 7/1/14 (3) 2,425 2,531 Puerto Rico Public Buildings Auth. Govt. Fac. Rev. 5.500% 7/1/18 (2) 500 526 Puerto Rico Public Buildings Auth. Govt. Fac. Rev. 5.250% 7/1/29 500 502 Puerto Rico Public Finance Corp. 6.000% 8/1/26 (4)(ETM) 3,000 3,815 Puerto Rico Sales Tax Financing Corp. Rev. 5.250% 8/1/27 500 537 South Carolina (0.5%) Piedmont SC Muni. Power Agency Rev. 0.000% 1/1/24 (14) 1,600 769 South Carolina Jobs Econ. Dev. Auth. Hosp. Facs. Rev. (Palmetto Health) 5.250% 8/1/24 (4) 1,700 1,860 South Carolina Public Service Auth. Rev. 5.000% 1/1/29 500 553 South Carolina Transp. Infrastructure Rev. 5.250% 10/1/13 (2) 500 569 Tennessee (0.2%) Shelby County TN GO 5.000% 4/1/19 500 600 Tennessee Energy Acquisition Corp. Gas Rev. 5.000% 9/1/16 500 516 Texas (4.0%) Austin TX Combined Util. System Rev. 0.000% 5/15/18 (14) 1,000 736 Austin TX Water & Wastewater System Rev. 5.750% 5/15/10 (14)(Prere. ) 2,200 2,275 Board of Regents of the Univ. of Texas System Rev. Financing System 5.000% 8/15/18 500 595 North Harris County TX Regional Water Auth. Rev. 5.125% 12/15/25 3,000 3,260 North Texas Tollway Auth. Rev. 6.000% 1/1/25 500 558 San Antonio TX Electric & Gas Rev. 5.000% 2/1/21 3,405 3,792 San Antonio TX Electric & Gas System 5.000% 2/1/19 500 590 San Antonio TX Muni. Drain Util. System Rev. 5.250% 2/1/27 (14) 3,635 3,905 San Antonio TX Water Rev. 6.500% 5/15/10 (14)(ETM) 25 25 Southwest Texas Higher Educ. Auth. Inc. Rev.(Southern Methodist Univ.) 5.000% 10/1/16 (2) 2,260 2,616 Texas A & M Univ. Rev. Financing System 5.000% 5/15/26 2,000 2,262 Texas GO Public Finance Auth. 5.500% 10/1/12 500 546 Texas Muni. Power Agency Rev. 0.000% 9/1/15 (14) 3,000 2,455 Texas State Transp. Comm. First Tier 4.750% 4/1/24 500 543 Texas State Transp. Comm. First Tier 5.000% 4/1/26 500 548 Texas Tech Univ. Rev. Refunding & Improvement 5.000% 2/15/28 500 545 Texas Water Finance Assistance GO 5.000% 8/1/24 500 563 Texas Water Finance Assistance GO 5.000% 8/1/25 500 562 Texas Water Finance Assistance GO 5.000% 8/1/26 500 561 Texas Water Finance Assistance GO 5.000% 8/1/27 500 557 Virginia (0.7%) Virginia Public Building Auth. Rev. 5.000% 8/1/24 1,090 1,243 Virginia Public School Auth. Rev. 5.000% 8/1/13 500 569 Virginia Public School Auth. Rev. 5.000% 8/1/19 500 600 Virginia Public School Auth. Rev. 5.000% 8/1/20 2,000 2,348 Washington (1.1%) Energy Northwest Washington Electric Refunding Rev. (Project No. 1) 5.250% 7/1/16 500 588 Energy Northwest Washington Electric Refunding Rev. (Project No. 1) 5.000% 7/1/17 500 582 Port of Seattle WA Rev. 5.000% 3/1/20 (14) 3,000 3,235 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/28 500 548 Washington GO 5.700% 10/1/15 (4) 500 561 Washington GO 5.000% 2/1/16 500 582 Washington GO 0.000% 6/1/20 (14) 500 341 Washington GO 5.000% 8/1/20 500 590 Washington GO 5.000% 7/1/21 (4) 500 561 Wisconsin (0.7%) Wisconsin GO 5.750% 5/1/11 (Prere.) 1,355 1,464 Wisconsin GO 5.750% 5/1/11 (Prere.) 1,340 1,448 Wisconsin GO 5.000% 5/1/22 1,560 1,779 Total Tax-Exempt Municipal Bonds (Cost $329,244) Total Investments (99.6%) (Cost $555,989) Other Assets and Liabilities-Net (0.4%) Net Assets (100%) * Non-income-producing security. Tax-Managed Balanced Fund Key to Abbreviations ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. IDA - Industrial Development Authority Bond. IDR - Industrial Development Revenue Bond. PCR - Pollution Control Revenue Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. UFSD - Union Free School District. USD - United School District. VRDO - Variable Rate Demand Obligation. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) FSA (Financial Security Assurance). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. (14) National Public Finance Guarantee Corp. The insurance does not guarantee the market value of the municipal bonds. Tax-Managed Balanced Fund LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1  Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of September 30, 2009, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments Common Stocks 328,550   Tax-Exempt Municipal Bonds  347,442  Total 328,550 347,442  At September 30, 2009, the cost of investment securities for tax purposes was $555,989,000. Net unrealized appreciation of investment securities for tax purposes was $120,003,000, consisting of unrealized gains of $129,313,000 on securities that had risen in value since their purchase and $9,310,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Managed Small Cap Fund Schedule of Investments As of September 30, 2009 Market Value Shares Common Stocks (100.1%) Consumer Discretionary (15.0%) * Tractor Supply Co. 147,254 7,130 * Carter's Inc. 238,556 6,369 * Gymboree Corp. 122,653 5,934 Polaris Industries Inc. 137,218 5,596 Men's Wearhouse Inc. 219,296 5,417 Hillenbrand Inc. 260,229 5,301 Wolverine World Wide Inc. 207,007 5,142 * Jack in the Box Inc. 240,136 4,920 * Deckers Outdoor Corp. 55,333 4,695 Pool Corp. 203,642 4,525 Brunswick Corp./DE 369,499 4,427 * Coinstar Inc. 127,178 4,194 OfficeMax Inc. 320,806 4,036 * Capella Education Co. 59,852 4,030 * Blue Nile Inc. 60,993 3,789 * Iconix Brand Group Inc. 290,637 3,624 * JOS A Bank Clothiers Inc. 76,967 3,446 * PF Chang's China Bistro Inc. 100,079 3,400 * Dress Barn Inc. 189,562 3,399 Buckle Inc. 99,240 3,388 Cracker Barrel Old Country Store Inc. 95,409 3,282 * Buffalo Wild Wings Inc. 76,017 3,163 * Childrens Place Retail Stores Inc. 102,051 3,057 * Jo-Ann Stores Inc. 111,138 2,982 * Live Nation Inc. 354,013 2,899 * Sonic Corp. 255,397 2,825 * HSN Inc. 167,064 2,720 Group 1 Automotive Inc. 101,198 2,717 * Meritage Homes Corp. 132,277 2,685 Unifirst Corp./MA 60,196 2,676 * Pinnacle Entertainment Inc. 253,590 2,584 * CEC Entertainment Inc. 97,195 2,513 Cato Corp. Class A 123,794 2,512 * Helen of Troy Ltd. 125,414 2,437 * Skechers U.S.A. Inc. Class A 140,927 2,415 CKE Restaurants Inc. 229,977 2,412 * American Public Education Inc. 68,258 2,371 * CROCS Inc. 354,054 2,354 Finish Line Inc. Class A 230,987 2,347 Arbitron Inc. 112,130 2,328 * Texas Roadhouse Inc. Class A 214,457 2,278 * Genesco Inc. 93,859 2,259 * Papa John's International Inc. 90,887 2,233 * Cabela's Inc. 166,419 2,220 * Hibbett Sports Inc. 120,246 2,192 * Ruby Tuesday Inc. 260,185 2,191 Fred's Inc. Class A 168,540 2,145 * Shuffle Master Inc. 227,477 2,143 * Interval Leisure Group Inc. 167,111 2,086 Stage Stores Inc. 160,147 2,075 * True Religion Apparel Inc. 79,982 2,074 Ethan Allen Interiors Inc. 122,525 2,022 * Ticketmaster Entertainment Inc. 170,103 1,988 Liz Claiborne Inc. 403,194 1,988 NutriSystem Inc. 129,225 1,972 La-Z-Boy Inc. 218,130 1,887 Winnebago Industries 123,884 1,822 PetMed Express Inc. 95,790 1,806 * Drew Industries Inc. 82,006 1,779 PEP Boys-Manny Moe & Jack 181,214 1,770 National Presto Industries Inc. 20,306 1,757 * Jakks Pacific Inc. 118,241 1,693 * Universal Technical Institute Inc. 85,799 1,690 DineEquity Inc. 65,435 1,619 * California Pizza Kitchen Inc. 101,850 1,591 * Pre-Paid Legal Services Inc. 30,352 1,542 * Quiksilver Inc. 541,014 1,488 Brown Shoe Co. Inc. 181,618 1,457 * Standard Pacific Corp. 389,948 1,439 * Steak N Shake Co. 121,681 1,432 * Zumiez Inc. 86,511 1,420 * HOT Topic Inc. 186,067 1,394 Superior Industries International Inc. 98,098 1,393 Big 5 Sporting Goods Corp. 91,567 1,383 * Stein Mart Inc. 108,178 1,375 * Peet's Coffee & Tea Inc. 48,512 1,369 * Red Robin Gourmet Burgers Inc. 66,191 1,352 * Maidenform Brands Inc. 81,287 1,305 Sonic Automotive Inc. Class A 119,286 1,252 * RC2 Corp. 87,484 1,247 * Universal Electronics Inc. 57,864 1,182 Marcus Corp. 89,560 1,145 Oxford Industries Inc. 57,756 1,138 Lithia Motors Inc. Class A 72,096 1,124 Movado Group Inc. 77,132 1,121 * Volcom Inc. 67,530 1,113 * M/I Homes Inc. 78,194 1,063 Sturm Ruger & Co. Inc. 80,671 1,044 Christopher & Banks Corp. 151,663 1,027 K-Swiss Inc. Class A 113,667 999 * Zale Corp. 135,374 968 * Haverty Furniture Cos. Inc. 78,632 929 * EW Scripps Co. Class A 119,039 893 * Tween Brands Inc. 104,996 881 * O'Charleys Inc. 90,553 848 Standard Motor Products Inc. 51,651 785 * Perry Ellis International Inc. 44,499 714 Spartan Motors Inc. 137,026 704 Skyline Corp. 28,594 645 * MarineMax Inc. 76,910 601 * Midas Inc. 59,340 558 * Landry's Restaurants Inc. 52,515 551 * Tuesday Morning Corp. 130,801 544 * Audiovox Corp. Class A 79,351 544 * Monarch Casino & Resort Inc. 48,184 518 * Stamps.com Inc. 56,040 518 * Multimedia Games Inc. 98,148 503 * Kid Brands Inc. 71,748 445 Arctic Cat Inc. 50,485 356 * Ruth's Hospitality Group Inc. 83,767 353 * Nautilus Inc. 104,540 178 Consumer Staples (4.0%) * Green Mountain Coffee Roasters Inc. 136,932 10,111 Casey's General Stores Inc. 213,787 6,709 * Chattem Inc. 81,847 5,435 * TreeHouse Foods Inc. 132,826 4,738 * United Natural Foods Inc. 180,694 4,322 Lance Inc. 134,504 3,473 * Hain Celestial Group Inc. 171,834 3,294 * Central Garden and Pet Co. Class A 293,636 3,209 Sanderson Farms Inc. 73,732 2,775 Andersons Inc. 76,836 2,705 * Darling International Inc. 345,723 2,541 J&J Snack Foods Corp. 58,734 2,537 Diamond Foods Inc. 69,304 2,198 WD-40 Co. 69,666 1,979 * Alliance One International Inc. 376,813 1,688 * Boston Beer Co. Inc. Class A 42,812 1,588 Nash Finch Co. 54,249 1,483 Cal-Maine Foods Inc. 53,204 1,424 Spartan Stores Inc. 94,055 1,329 * Great Atlantic & Pacific Tea Co. 128,166 1,142 Mannatech Inc. 67,056 257 Energy (5.5%) St Mary Land & Exploration Co. 262,492 8,520 * Atwood Oceanics Inc. 234,781 8,281 * Oil States International Inc. 208,487 7,324 * SEACOR Holdings Inc. 84,520 6,899 * Dril-Quip Inc. 126,552 6,282 World Fuel Services Corp. 124,074 5,964 Holly Corp. 172,895 4,430 Penn Virginia Corp. 191,477 4,387 CARBO Ceramics Inc. 81,235 4,188 * NATCO Group Inc. 84,097 3,724 * Bristow Group Inc. 122,690 3,643 * Swift Energy Co. 152,613 3,614 Lufkin Industries Inc. 62,689 3,334 * Tetra Technologies Inc. 317,510 3,077 * Stone Energy Corp. 170,723 2,784 * Hornbeck Offshore Services Inc. 97,610 2,690 * Pioneer Drilling Co. 212,369 1,559 * Seahawk Drilling Inc. 48,596 1,511 * Petroleum Development Corp. 79,287 1,479 * Matrix Service Co. 109,644 1,192 Gulf Island Fabrication Inc. 61,206 1,147 * Basic Energy Services Inc. 96,374 818 * Superior Well Services Inc. 70,253 680 * ION Geophysical Corp. 31,407 111 * Petroquest Energy Inc. 2,059 13 Exchange-Traded Fund (3.5%) 1 Vanguard REIT ETF 1,338,952 55,593 Financials (15.1%) * ProAssurance Corp. 138,518 7,229 Greenhill & Co. Inc. 77,706 6,961 * Stifel Financial Corp. 121,959 6,696 Prosperity Bancshares Inc. 172,636 6,006 Senior Housing Properties Trust 267,998 5,121 * Investment Technology Group Inc. 182,414 5,093 UMB Financial Corp. 123,448 4,992 * Signature Bank/New York NY 168,258 4,880 Zenith National Insurance Corp. 157,061 4,853 Delphi Financial Group Inc. 195,009 4,413 First Financial Bankshares Inc. 87,653 4,335 RLI Corp. 75,567 3,988 Glacier Bancorp Inc. 258,897 3,868 PrivateBancorp Inc. 156,322 3,824 Hancock Holding Co. 100,564 3,778 Cash America International Inc. 124,459 3,754 Umpqua Holdings Corp. 348,870 3,698 National Retail Properties Inc. 168,292 3,613 Tower Group Inc. 148,013 3,610 Selective Insurance Group 222,707 3,503 * Piper Jaffray Cos. 68,650 3,276 NBT Bancorp Inc. 143,639 3,238 East West Bancorp Inc. 384,975 3,195 Old National Bancorp/IN 279,973 3,136 United Bankshares Inc. 158,902 3,113 * Navigators Group Inc. 56,593 3,113 Tanger Factory Outlet Centers 83,344 3,112 National Penn Bancshares Inc. 508,811 3,109 Employers Holdings Inc. 197,070 3,051 Home Properties Inc. 69,492 2,994 optionsXpress Holdings Inc. 173,207 2,993 * Portfolio Recovery Associates Inc. 64,696 2,933 Wintrust Financial Corp. 101,570 2,840 BioMed Realty Trust Inc. 204,698 2,825 Whitney Holding Corp./LA 282,538 2,695 Financial Federal Corp. 108,825 2,686 Mid-America Apartment Communities Inc. 59,337 2,678 Healthcare Realty Trust Inc. 124,539 2,632 * Forestar Group Inc. 152,188 2,615 LaSalle Hotel Properties 131,996 2,595 Community Bank System Inc. 138,332 2,527 Entertainment Properties Trust 73,949 2,525 Sterling Bancshares Inc./TX 344,357 2,517 Kilroy Realty Corp. 90,309 2,505 Infinity Property & Casualty Corp. 57,693 2,451 Brookline Bancorp Inc. 249,148 2,422 First Midwest Bancorp Inc./IL 201,853 2,275 Safety Insurance Group Inc. 66,454 2,188 Susquehanna Bancshares Inc. 363,451 2,141 First Financial Bancorp 173,079 2,086 EastGroup Properties Inc. 53,382 2,040 Trustco Bank Corp. NY 320,493 2,003 Independent Bank Corp./Rockland MA 88,597 1,961 Extra Space Storage Inc. 182,474 1,925 Columbia Banking System Inc. 112,427 1,861 PS Business Parks Inc. 36,235 1,860 * First Cash Financial Services Inc. 108,510 1,859 * DiamondRock Hospitality Co. 227,534 1,843 First Commonwealth Financial Corp. 314,894 1,789 Boston Private Financial Holdings Inc. 270,425 1,760 Bank Mutual Corp. 197,203 1,743 * World Acceptance Corp. 68,103 1,717 Post Properties Inc. 94,066 1,693 United Fire & Casualty Co. 94,166 1,686 * Pinnacle Financial Partners Inc. 132,147 1,680 SWS Group Inc. 116,202 1,673 Franklin Street Properties Corp. 124,961 1,637 Simmons First National Corp. Class A 52,740 1,519 * eHealth Inc. 104,094 1,511 National Financial Partners Corp. 173,143 1,510 Sovran Self Storage Inc. 47,566 1,447 Bank of the Ozarks Inc. 53,303 1,414 * AMERISAFE Inc. 80,332 1,386 Inland Real Estate Corp. 153,129 1,341 Medical Properties Trust Inc. 167,883 1,311 S&T Bancorp Inc. 99,188 1,286 Dime Community Bancshares 112,006 1,280 Acadia Realty Trust 83,819 1,263 Home Bancshares Inc./Conway AR 56,454 1,237 Tompkins Financial Corp. 28,263 1,235 American Physicians Capital Inc. 40,875 1,178 LTC Properties Inc. 48,978 1,177 * TradeStation Group Inc. 132,901 1,083 Colonial Properties Trust 103,118 1,003 First Bancorp/Puerto Rico 320,218 977 South Financial Group Inc. 651,260 957 Stewart Information Services Corp. 77,069 953 Presidential Life Corp. 91,277 946 Lexington Realty Trust 182,176 929 Parkway Properties Inc./Md 45,836 903 * United Community Banks Inc./GA 177,279 886 * LaBranche & Co. Inc. 204,498 695 Urstadt Biddle Properties Inc. Class A 46,901 684 Pennsylvania Real Estate Investment Trust 88,175 671 Nara Bancorp Inc. 93,239 648 Cedar Shopping Centers Inc. 95,863 618 Wilshire Bancorp Inc. 81,977 602 Kite Realty Group Trust 132,508 553 Sterling Bancorp/NY 76,301 551 * Rewards Network Inc. 38,468 529 Sterling Financial Corp./WA 221,603 443 * Ezcorp Inc. Class A 20,600 281 * Hanmi Financial Corp. 115,630 190 Frontier Financial Corp. 94,772 103 Cascade Bancorp 70,040 85 Independent Bank Corp./MI 23,721 45 UCBH Holdings Inc. 3,967 3 Central Pacific Financial Corp. 877 2 Health Care (12.9%) * Mednax Inc. 192,161 10,553 * Haemonetics Corp. 107,967 6,059 Cooper Cos. Inc. 189,975 5,648 West Pharmaceutical Services Inc. 137,948 5,602 * PSS World Medical Inc. 250,123 5,460 * American Medical Systems Holdings Inc. 310,454 5,253 * Regeneron Pharmaceuticals Inc. 266,174 5,137 * Amedisys Inc. 115,167 5,025 * AMERIGROUP Corp. 222,545 4,934 * Cubist Pharmaceuticals Inc. 242,310 4,895 * Dionex Corp. 74,504 4,840 Quality Systems Inc. 76,918 4,736 * Catalyst Health Solutions Inc. 162,187 4,728 * Magellan Health Services Inc. 148,884 4,624 * Eclipsys Corp. 236,118 4,557 * Salix Pharmaceuticals Ltd. 202,800 4,312 Meridian Bioscience Inc. 170,337 4,260 Chemed Corp. 95,144 4,176 * HMS Holdings Corp. 108,923 4,164 * Align Technology Inc. 279,783 3,978 * Centene Corp. 181,118 3,430 * Savient Pharmaceuticals Inc. 222,744 3,386 * Parexel International Corp. 242,107 3,290 Martek Biosciences Corp. 140,102 3,165 * Par Pharmaceutical Cos. Inc. 146,872 3,159 * Viropharma Inc. 325,640 3,133 * Gentiva Health Services Inc. 121,673 3,043 Invacare Corp. 135,590 3,021 * Integra LifeSciences Holdings Corp. 85,182 2,909 * Amsurg Corp. Class A 129,188 2,743 * Phase Forward Inc. 181,737 2,552 * Healthspring Inc. 205,763 2,521 * Abaxis Inc. 92,305 2,469 * PharMerica Corp. 128,281 2,382 * inVentiv Health Inc. 140,792 2,355 * Conmed Corp. 122,354 2,346 * Genoptix Inc. 67,200 2,337 * Greatbatch Inc. 97,536 2,192 * Healthways Inc. 142,296 2,180 Landauer Inc. 39,429 2,168 * Merit Medical Systems Inc. 118,146 2,047 * MWI Veterinary Supply Inc. 51,032 2,039 * ICU Medical Inc. 55,033 2,028 * Neogen Corp. 62,287 2,011 Analogic Corp. 53,965 1,998 * Zoll Medical Corp. 89,362 1,923 * LHC Group Inc. 62,906 1,883 * Natus Medical Inc. 118,108 1,822 * Hanger Orthopedic Group Inc. 131,096 1,818 * Odyssey HealthCare Inc. 139,414 1,743 * RehabCare Group Inc. 77,884 1,689 * Bio-Reference Labs Inc. 49,097 1,689 Computer Programs & Systems Inc. 39,904 1,652 * Symmetry Medical Inc. 151,848 1,575 * Cyberonics Inc. 97,994 1,562 * Res-Care Inc. 107,900 1,533 * SurModics Inc. 61,776 1,520 * Omnicell Inc. 133,547 1,488 * Air Methods Corp. 45,454 1,480 * Kensey Nash Corp. 48,083 1,392 * AMN Healthcare Services Inc. 137,808 1,311 * Palomar Medical Technologies Inc. 77,045 1,249 * eResearchTechnology Inc. 176,479 1,235 * Cross Country Healthcare Inc. 129,972 1,210 * Molina Healthcare Inc. 56,986 1,179 * IPC The Hospitalist Co. Inc. 36,119 1,136 * Enzo Biochem Inc. 137,692 975 * CryoLife Inc. 119,394 952 * Kendle International Inc. 56,468 944 * Corvel Corp. 32,571 925 * Almost Family Inc. 26,916 801 * Cambrex Corp. 125,506 791 * Medcath Corp. 83,527 733 * Arqule Inc. 121,840 553 * LCA-Vision Inc. 77,900 546 * Osteotech Inc. 77,845 346 * Theragenics Corp. 145,390 233 Industrials (16.9%) * Gardner Denver Inc. 218,323 7,615 * EMCOR Group Inc. 276,895 7,011 Regal-Beloit Corp. 150,673 6,887 * Tetra Tech Inc. 253,225 6,718 CLARCOR Inc. 214,058 6,713 Curtiss-Wright Corp. 190,231 6,493 Watsco Inc. 120,187 6,479 Brady Corp. Class A 215,663 6,194 Toro Co. 150,683 5,993 Acuity Brands Inc. 181,544 5,847 * Teledyne Technologies Inc. 151,628 5,457 Baldor Electric Co. 195,753 5,352 * Moog Inc. Class A 178,956 5,279 * Esterline Technologies Corp. 125,173 4,908 * United Stationers Inc. 99,910 4,757 Kaydon Corp. 140,209 4,546 Belden Inc. 195,855 4,524 Actuant Corp. Class A 277,344 4,454 * ESCO Technologies Inc. 110,455 4,352 * Geo Group Inc. 214,953 4,336 Briggs & Stratton Corp. 210,032 4,077 Simpson Manufacturing Co. Inc. 158,968 4,015 Knight Transportation Inc. 238,042 3,994 ABM Industries Inc. 187,838 3,952 Skywest Inc. 234,258 3,884 Watts Water Technologies Inc. Class A 123,473 3,735 Mueller Industries Inc. 156,319 3,731 * HUB Group Inc. Class A 159,193 3,638 AO Smith Corp. 95,157 3,625 * AAR Corp. 163,239 3,581 * Orbital Sciences Corp. 238,048 3,564 * Old Dominion Freight Line Inc. 116,249 3,537 Triumph Group Inc. 70,276 3,373 Healthcare Services Group Inc. 181,962 3,341 Robbins & Myers Inc. 138,350 3,248 Applied Industrial Technologies Inc. 152,965 3,237 Arkansas Best Corp. 106,624 3,192 Heartland Express Inc. 221,416 3,188 * Insituform Technologies Inc. Class A 163,309 3,126 Barnes Group Inc. 179,205 3,063 * SYKES Enterprises Inc. 141,008 2,936 Forward Air Corp. 122,120 2,827 Universal Forest Products Inc. 70,965 2,800 American Science & Engineering Inc. 38,486 2,619 * TrueBlue Inc. 185,040 2,603 * II-VI Inc. 102,212 2,600 * Mobile Mini Inc. 149,338 2,592 Cubic Corp. 65,431 2,583 Administaff Inc. 93,526 2,457 Badger Meter Inc. 62,267 2,409 Kaman Corp. 108,382 2,382 Quanex Building Products Corp. 158,420 2,275 Albany International Corp. 114,280 2,217 * Astec Industries Inc. 83,629 2,130 John Bean Technologies Corp. 116,676 2,120 * Griffon Corp. 206,629 2,081 * AZZ Inc. 51,229 2,058 Lindsay Corp. 51,776 2,039 CIRCOR International Inc. 71,876 2,031 * Ceradyne Inc. 108,868 1,996 Interface Inc. Class A 237,334 1,970 * EnPro Industries Inc. 84,512 1,932 * Aerovironment Inc. 66,522 1,869 Comfort Systems USA Inc. 158,905 1,842 Apogee Enterprises Inc. 118,191 1,775 Encore Wire Corp. 78,991 1,765 G&K Services Inc. Class A 77,988 1,728 Viad Corp. 86,599 1,724 Heidrick & Struggles International Inc. 71,623 1,666 * ATC Technology Corp./IL 83,782 1,656 * School Specialty Inc. 67,345 1,597 * Exponent Inc. 54,910 1,547 Gibraltar Industries Inc. 114,287 1,517 * Stanley Inc. 57,658 1,483 * Spherion Corp. 221,448 1,375 Applied Signal Technology Inc. 55,336 1,288 Bowne & Co. Inc. 157,392 1,212 Tredegar Corp. 82,591 1,198 * Consolidated Graphics Inc. 47,227 1,178 AAON Inc. 53,919 1,083 Standex International Corp. 52,545 1,042 Cascade Corp. 35,783 957 * GenCorp Inc. 176,665 947 * On Assignment Inc. 152,287 891 CDI Corp. 54,484 765 * Vicor Corp. 83,746 646 * Volt Information Sciences Inc. 51,119 625 * Lydall Inc. 71,117 374 Standard Register Co. 53,624 315 Lawson Products Inc./IL 17,914 312 * C&D Technologies Inc. 115,589 248 * NCI Building Systems Inc. 76,162 244 * Magnetek Inc. 133,016 207 Information Technology (17.9%) * Varian Semiconductor Equipment Associates Inc. 306,967 10,081 * Skyworks Solutions Inc. 704,194 9,324 * Concur Technologies Inc. 177,546 7,059 * Arris Group Inc. 520,673 6,774 * Cypress Semiconductor Corp. 650,626 6,721 * CACI International Inc. Class A 126,159 5,964 * Microsemi Corp. 341,351 5,390 * Anixter International Inc. 126,308 5,066 * Benchmark Electronics Inc. 274,640 4,944 * Cymer Inc. 125,041 4,859 * Cybersource Corp. 290,539 4,843 * Wright Express Corp. 162,707 4,801 * TriQuint Semiconductor Inc. 619,752 4,785 * Tekelec 280,052 4,601 * Plexus Corp. 165,998 4,372 * j2 Global Communications Inc. 187,636 4,318 Blackbaud Inc. 184,730 4,286 * MKS Instruments Inc. 207,750 4,008 * Comtech Telecommunications Corp. 118,513 3,937 * FEI Co. 157,174 3,874 * SPSS Inc. 77,042 3,848 * Progress Software Corp. 167,831 3,801 Take-Two Interactive Software Inc. 337,152 3,779 * Blue Coat Systems Inc. 166,670 3,765 * CommVault Systems Inc. 175,380 3,639 * Synaptics Inc. 144,356 3,638 * Cabot Microelectronics Corp. 98,713 3,441 MAXIMUS Inc. 73,773 3,438 * DealerTrack Holdings Inc. 168,643 3,189 * Scansource Inc. 111,874 3,168 * Veeco Instruments Inc. 135,314 3,156 * Websense Inc. 186,702 3,137 * Viasat Inc. 115,094 3,059 * Taleo Corp. Class A 133,009 3,011 * Hittite Microwave Corp. 79,490 2,924 * Intermec Inc. 206,645 2,914 United Online Inc. 352,454 2,834 Cognex Corp. 166,745 2,731 * Checkpoint Systems Inc. 164,116 2,698 * Harmonic Inc. 402,312 2,687 * Netgear Inc. 145,150 2,664 * TeleTech Holdings Inc. 150,323 2,565 * JDA Software Group Inc. 116,767 2,562 * Diodes Inc. 138,064 2,498 * SYNNEX Corp. 80,570 2,456 * Littelfuse Inc. 91,517 2,401 * ATMI Inc. 131,963 2,395 * CSG Systems International Inc. 147,787 2,366 * Insight Enterprises Inc. 192,851 2,355 Heartland Payment Systems Inc. 153,647 2,229 * EPIQ Systems Inc. 152,210 2,207 * Standard Microsystems Corp. 92,270 2,142 Park Electrochemical Corp. 86,261 2,126 * Ebix Inc. 38,405 2,126 * Brooks Automation Inc. 271,924 2,102 * TTM Technologies Inc. 182,273 2,091 * Tyler Technologies Inc. 120,736 2,063 MTS Systems Corp. 70,569 2,061 * DTS Inc./CA 73,112 2,002 * Rogers Corp. 66,183 1,984 * Advanced Energy Industries Inc. 138,383 1,971 * Manhattan Associates Inc. 97,028 1,960 * THQ Inc. 284,202 1,944 * Brightpoint Inc. 217,610 1,904 Black Box Corp. 74,005 1,857 * Avid Technology Inc. 129,584 1,826 * Adaptec Inc. 513,897 1,716 * Kulicke & Soffa Industries Inc. 281,800 1,699 * Forrester Research Inc. 63,294 1,686 * Epicor Software Corp. 256,703 1,635 * Supertex Inc. 54,362 1,631 * Sigma Designs Inc. 111,617 1,622 Technitrol Inc. 173,345 1,597 Micrel Inc. 194,185 1,583 * Electro Scientific Industries Inc. 115,061 1,541 * Smith Micro Software Inc. 121,096 1,497 * Stratasys Inc. 85,594 1,469 * Novatel Wireless Inc. 128,824 1,463 * comScore Inc. 79,972 1,440 Methode Electronics Inc. 160,272 1,390 * Knot Inc. 126,860 1,385 * Kopin Corp. 288,565 1,385 * Actel Corp. 110,568 1,346 CTS Corp. 144,418 1,343 Cohu Inc. 99,047 1,343 * EMS Technologies Inc. 64,397 1,341 * Exar Corp. 182,214 1,339 * Newport Corp. 152,778 1,338 * Ultratech Inc. 99,946 1,322 * Radiant Systems Inc. 118,067 1,268 * Intevac Inc. 93,814 1,261 Daktronics Inc. 144,229 1,236 * FARO Technologies Inc. 70,919 1,218 * Infospace Inc. 148,171 1,147 * Perficient Inc. 136,353 1,128 * Pericom Semiconductor Corp. 108,013 1,060 * Ciber Inc. 257,859 1,031 * Symmetricom Inc. 186,175 964 * Rudolph Technologies Inc. 130,160 963 * Mercury Computer Systems Inc. 97,004 956 Bel Fuse Inc. Class B 48,743 928 * Network Equipment Technologies Inc. 125,075 904 * Digi International Inc. 104,331 889 * Radisys Corp. 98,760 858 * DSP Group Inc. 98,905 805 * Hutchinson Technology Inc. 96,472 685 * Sonic Solutions Inc. 111,157 659 * Netscout Systems Inc. 48,500 655 Agilysys Inc. 95,741 631 * Gerber Scientific Inc. 101,855 609 * PC-Tel Inc. 78,817 493 * Phoenix Technologies Ltd. 133,507 487 * StarTek Inc. 51,025 443 * LoJack Corp. 74,712 380 * Tollgrade Communications Inc. 54,855 355 Keithley Instruments Inc. 57,653 319 * Integral Systems Inc./MD 2,883 20 Materials (4.6%) Rock-Tenn Co. Class A 161,371 7,602 Eagle Materials Inc. 183,515 5,245 Texas Industries Inc. 116,710 4,901 NewMarket Corp. 51,955 4,834 HB Fuller Co. 204,411 4,272 * OM Group Inc. 128,711 3,912 Schweitzer-Mauduit International Inc. 64,346 3,498 * Calgon Carbon Corp. 230,543 3,419 Arch Chemicals Inc. 105,745 3,171 * RTI International Metals Inc. 119,799 2,984 * PolyOne Corp. 391,536 2,612 A Schulman Inc. 110,315 2,199 AMCOL International Corp. 95,635 2,189 * Century Aluminum Co. 230,870 2,159 * Brush Engineered Materials Inc. 85,396 2,089 Wausau Paper Corp. 207,190 2,072 Balchem Corp. 77,393 2,035 Deltic Timber Corp. 44,420 2,033 * Clearwater Paper Corp. 48,288 1,996 Stepan Co. 30,536 1,835 * Buckeye Technologies Inc. 165,637 1,777 Zep Inc. 91,148 1,481 Myers Industries Inc. 119,990 1,292 Olympic Steel Inc. 38,460 1,103 Quaker Chemical Corp. 46,710 1,024 Neenah Paper Inc. 61,805 727 American Vanguard Corp. 85,766 713 AM Castle & Co. 70,705 703 Penford Corp. 47,160 338 * Headwaters Inc. 3,491 13 Telecommunication Services (0.5%) * Neutral Tandem Inc. 137,753 3,135 * Cbeyond Inc. 108,360 1,748 Iowa Telecommunications Services Inc. 137,988 1,739 * General Communication Inc. Class A 185,904 1,275 Utilities (4.2%) Atmos Energy Corp. 386,080 10,880 Piedmont Natural Gas Co. Inc. 309,248 7,403 New Jersey Resources Corp. 177,419 6,442 Southwest Gas Corp. 187,978 4,808 Northwest Natural Gas Co. 111,694 4,653 Avista Corp. 229,994 4,651 Unisource Energy Corp. 149,925 4,610 South Jersey Industries Inc. 125,527 4,431 Allete Inc. 117,293 3,938 * El Paso Electric Co. 188,953 3,339 UIL Holdings Corp. 125,741 3,318 Laclede Group Inc. 93,418 3,004 CH Energy Group Inc. 66,548 2,949 American States Water Co. 77,294 2,797 Central Vermont Public Service Corp. 49,245 950 Total Investments (100.1%) (Cost $1,490,217) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. 1 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. REITReal Estate Investment Trust. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. At September 30, 2009, the cost of investment securities for tax purposes was $1,490,217,000. Net unrealized appreciation of investment securities for tax purposes was $118,935,000, consisting of unrealized gains of $272,304,000 on securities that had risen in value since their purchase and $153,369,000 in unrealized losses on securities that had fallen in value since their purchase. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At September 30, 2009, 100% of the fund's investments were valued based on Level 1 inputs. Vanguard Tax-Managed International Fund Schedule of Investments As of September 30, 2009 Market Value Shares Common Stocks (99.9%) Australia (7.9%) BHP Billiton Ltd. 1,924,629 63,475 Commonwealth Bank of Australia 866,389 39,357 Westpac Banking Corp. 1,684,152 38,867 National Australia Bank Ltd. 1,109,753 30,030 Australia & New Zealand Banking Group Ltd. 1,348,162 28,879 Woolworths Ltd. 715,496 18,442 Wesfarmers Ltd. 587,011 13,680 Rio Tinto Ltd. 255,840 13,296 Woodside Petroleum Ltd. 288,570 13,238 QBE Insurance Group Ltd. 578,938 12,241 CSL Ltd./Australia 354,271 10,440 Macquarie Group Ltd. 181,771 9,385 Newcrest Mining Ltd. 288,743 8,126 Origin Energy Ltd. 518,367 7,447 Telstra Corp. Ltd. 2,560,502 7,374 AMP Ltd. 1,180,701 6,769 Santos Ltd. 483,284 6,466 Suncorp-Metway Ltd. 786,901 6,142 Brambles Ltd. 833,080 5,922 Foster's Group Ltd. 1,155,534 5,653 Orica Ltd. 220,387 4,554 Insurance Australia Group Ltd. 1,236,213 4,109 Amcor Ltd./Australia 771,527 3,718 Toll Holdings Ltd. 444,073 3,331 AGL Energy Ltd. 272,441 3,279 ASX Ltd. 104,997 3,253 Sonic Healthcare Ltd. 233,128 2,915 Coca-Cola Amatil Ltd. 335,427 2,902 Leighton Holdings Ltd. 89,483 2,841 BlueScope Steel Ltd. 1,088,556 2,801 Computershare Ltd. 281,488 2,763 WorleyParsons Ltd. 105,579 2,754 Transurban Group 735,066 2,651 Incitec Pivot Ltd. 1,058,242 2,631 Alumina Ltd. 1,605,118 2,565 Lend Lease Corp. Ltd. 274,417 2,556 TABCORP Holdings Ltd. 402,148 2,527 AXA Asia Pacific Holdings Ltd. 637,764 2,448 * Fortescue Metals Group Ltd. 730,105 2,443 * OZ Minerals Ltd. 2,181,518 2,188 Cochlear Ltd. 36,601 2,153 Crown Ltd. 272,374 2,147 OneSteel Ltd. 792,860 2,108 * Asciano Group 1,438,321 2,092 Wesfarmers Ltd. 89,092 2,080 Qantas Airways Ltd. 821,434 2,063 Boral Ltd. 384,684 2,061 Tatts Group Ltd. 907,874 2,036 Fairfax Media Ltd. 1,331,301 2,007 Lion Nathan Ltd. 194,910 1,965 * James Hardie Industries NV 282,292 1,954 Metcash Ltd. 485,746 1,926 Bendigo and Adelaide Bank Ltd. 205,555 1,701 Sims Metal Management Ltd. 82,351 1,648 * Paladin Energy Ltd. 379,236 1,498 Harvey Norman Holdings Ltd. 362,112 1,370 Goodman Fielder Ltd. 931,907 1,369 CSR Ltd. 814,652 1,348 Aristocrat Leisure Ltd. 292,032 1,345 * Arrow Energy Ltd./Australia 342,156 1,287 Perpetual Ltd. 34,094 1,173 Macquarie Airports 448,081 1,119 Billabong International Ltd. 102,053 1,078 Nufarm Ltd./Australia 105,067 1,046 * Caltex Australia Ltd. 87,967 937 Energy Resources of Australia Ltd. 41,822 927 SP AusNet 1,078,312 839 Sims Metal Management Ltd. ADR 3,072 61 Austria (0.4%) Erste Group Bank AG 107,575 4,837 OMV AG 89,115 3,611 Telekom Austria AG 196,444 3,551 Raiffeisen International Bank Holding AG 38,507 2,527 Verbund - Oesterreichische Elektrizitaetswirtschafts AG Class A 48,031 2,436 Voestalpine AG 59,370 2,130 Vienna Insurance Group 28,205 1,617 Belgium (1.0%) Anheuser-Busch InBev NV 417,486 19,149 * Fortis 1,240,403 5,841 * KBC Groep NV 99,995 5,056 Delhaize Group SA 61,616 4,284 Solvay SA Class A 36,161 3,761 Belgacom SA 92,602 3,613 * Dexia SA 325,590 3,020 UCB SA 64,180 2,715 Umicore 77,084 2,316 Colruyt SA 9,815 2,308 Mobistar SA 22,645 1,569 Denmark (0.9%) Novo Nordisk A/S Class B 258,738 16,273 * Vestas Wind Systems A/S 117,407 8,558 * Danske Bank A/S 270,080 7,137 A P Moller - Maersk A/S Class B 655 4,535 Carlsberg A/S Class B 60,971 4,436 Novozymes A/S 24,024 2,271 * DSV A/S 111,450 1,998 A P Moller - Maersk A/S 286 1,924 * Topdanmark A/S 10,020 1,520 * William Demant Holding 16,400 1,223 Coloplast A/S Class B 10,725 901 TrygVesta AS 10,655 818 H Lundbeck A/S 28,600 596 Finland (1.2%) Nokia Oyj 2,156,007 31,623 Fortum Oyj 265,069 6,811 Sampo Oyj 254,150 6,416 UPM-Kymmene Oyj 296,061 3,561 Kone Oyj Class B 95,070 3,499 Stora Enso Oyj 336,005 2,346 Wartsila Oyj 53,875 2,162 Metso Oyj 64,740 1,825 Nokian Renkaat Oyj 72,916 1,703 Neste Oil Oyj 85,794 1,588 Outokumpu Oyj 71,000 1,341 Kesko Oyj Class B 39,860 1,338 Elisa Oyj 62,893 1,292 Rautaruukki Oyj 50,770 1,222 Pohjola Bank PLC 106,442 1,219 Sanoma Oyj 49,950 1,104 Orion Oyj Class B 31,800 587 France (11.0%) Total SA 1,226,622 72,910 Sanofi-Aventis SA 605,475 44,651 BNP Paribas 481,407 38,634 GDF Suez 693,010 30,855 France Telecom SA 1,054,812 28,129 AXA SA 904,016 24,540 Societe Generale 267,812 21,663 Vivendi 674,443 20,961 Groupe Danone SA 315,633 19,093 ArcelorMittal 497,816 18,562 Carrefour SA 364,841 16,610 Air Liquide SA 143,697 16,374 LVMH Moet Hennessy Louis Vuitton SA 141,664 14,288 Vinci SA 243,644 13,837 L'Oreal SA 138,756 13,820 Schneider Electric SA 134,062 13,640 Cie de Saint-Gobain 212,971 11,129 Credit Agricole SA 515,488 10,823 Lafarge SA 116,724 10,466 Unibail-Rodamco SE 46,804 9,747 Pernod-Ricard SA 112,457 8,964 Alstom SA 116,319 8,518 Veolia Environnement 219,004 8,421 EDF SA 127,250 7,575 Bouygues SA 131,947 6,742 Compagnie Generale des Etablissements Michelin Class B 85,240 6,712 Cie Generale d'Optique Essilor International SA 117,367 6,702 * Alcatel-Lucent 1,354,236 6,100 PPR 45,340 5,833 Vallourec SA 31,405 5,345 European Aeronautic Defence and Space Co. NV 229,194 5,166 * Renault SA 108,941 5,118 Accor SA 86,512 4,829 Cap Gemini SA 88,755 4,665 Hermes International 30,765 4,552 Technip SA 61,689 3,953 STMicroelectronics NV 400,423 3,786 Suez Environnement Co. 163,785 3,752 SES SA 148,861 3,380 Lagardere SCA 71,076 3,321 Christian Dior SA 33,416 3,312 * Natixis 502,167 3,043 Sodexo 49,308 2,962 Publicis Groupe 69,751 2,812 Thales SA 55,460 2,758 * Peugeot SA 89,866 2,753 SCOR SE 91,445 2,505 Casino Guichard Perrachon SA 30,294 2,418 CNP Assurances 22,966 2,344 Klepierre 56,386 2,242 Safran SA 118,252 2,223 Dassault Systemes SA 39,362 2,199 * Cie Generale de Geophysique-Veritas 87,844 2,059 Bureau Veritas SA 31,700 1,793 * Air France-KLM 89,602 1,634 * Atos Origin SA 31,354 1,588 Fonciere Des Regions 13,505 1,575 Eutelsat Communications 50,173 1,529 Legrand SA 53,072 1,480 ICADE 13,411 1,438 Neopost SA 15,874 1,427 Eiffage SA 20,978 1,340 Aeroports de Paris 14,824 1,337 Gecina SA 10,981 1,314 Societe Television Francaise 1 69,220 1,223 Eramet 3,106 1,081 * BNP Paribas SA Rights Exp. 10/13/2009 481,407 1,043 M6-Metropole Television 39,238 1,035 PagesJaunes Groupe 73,296 954 Imerys SA 16,313 938 BioMerieux 8,270 911 Societe BIC SA 12,790 911 Iliad SA 8,006 904 Societe Des Autoroutes Paris-Rhin-Rhone 10,817 825 Ipsen SA 14,062 772 * JC Decaux SA 32,125 695 Germany (8.1%) E.ON AG 1,091,860 46,213 Siemens AG 473,687 43,617 Allianz SE 260,974 32,558 Bayer AG 436,753 30,231 BASF SE 532,607 28,199 Daimler AG 520,800 26,128 Deutsche Bank AG 336,609 25,713 SAP AG 494,918 23,999 RWE AG 242,278 22,473 Deutsche Telekom AG 1,632,966 22,286 Muenchener Rueckversicherungs AG 119,173 18,994 Linde AG 88,766 9,613 Deutsche Boerse AG 113,413 9,252 Deutsche Post AG 490,481 9,138 Bayerische Motoren Werke AG 179,380 8,635 Volkswagen AG 51,416 8,456 Volkswagen AG Pfd. 62,253 7,225 ThyssenKrupp AG 197,017 6,738 Adidas AG 115,729 6,116 Fresenius Medical Care AG & Co. KGaA 113,699 5,655 MAN SE 63,153 5,187 * Commerzbank AG 409,977 5,186 Henkel AG & Co. KGaA 107,764 4,633 K&S AG 81,297 4,427 Porsche Automobil Holding SE 53,619 4,209 Metro AG 67,549 3,815 Merck KGaA 35,207 3,494 * Infineon Technologies AG 577,405 3,245 Beiersdorf AG 52,243 3,060 Fresenius SE 44,899 2,622 Henkel AG & Co. KGaA 71,461 2,592 * QIAGEN NV 119,239 2,527 Salzgitter AG 24,183 2,310 Deutsche Lufthansa AG 112,909 1,993 * Deutsche Postbank AG 53,607 1,892 GEA Group AG 79,400 1,650 Hochtief AG 21,511 1,633 * Hannover Rueckversicherung AG 34,350 1,574 RWE AG 18,989 1,561 Celesio AG 53,587 1,477 Wacker Chemie AG 8,832 1,374 Fraport AG Frankfurt Airport Services Worldwide 24,425 1,294 Solarworld AG 52,005 1,252 Puma AG Rudolf Dassler Sport 3,390 1,120 * United Internet AG 72,469 1,091 Bayerische Motoren Werke AG 29,685 986 * TUI AG 95,663 981 Fresenius SE 16,240 797 Suedzucker AG 38,094 771 Hamburger Hafen und Logistik AG 16,777 755 Greece (0.7%) * National Bank of Greece SA ADR 1,428,790 10,302 * Alpha Bank AE 195,048 3,618 OPAP SA 121,062 3,130 * Piraeus Bank SA 163,678 3,051 * EFG Eurobank Ergasias SA 174,002 2,754 Coca Cola Hellenic Bottling Co. SA 98,390 2,640 * National Bank of Greece SA 67,362 2,431 Bank of Cyprus Public Co. Ltd. 298,799 2,288 Hellenic Telecommunications Organization SA ADR 242,511 2,027 Marfin Investment Group SA 385,086 1,665 * Public Power Corp. SA 61,180 1,365 Titan Cement Co. SA 29,240 1,014 Hellenic Petroleum SA 43,410 494 Hellenic Telecommunications Organization SA 21,242 352 Hong Kong (2.3%) Sun Hung Kai Properties Ltd. 836,064 12,281 Hong Kong Exchanges and Clearing Ltd. 602,100 10,863 Cheung Kong Holdings Ltd. 824,500 10,424 Hutchison Whampoa Ltd. 1,264,512 9,094 CLP Holdings Ltd. 1,214,432 8,234 Hang Seng Bank Ltd. 443,743 6,371 Hong Kong & China Gas Co. Ltd. 2,403,433 6,057 Swire Pacific Ltd. 473,588 5,557 Li & Fung Ltd. 1,338,835 5,364 Hongkong Electric Holdings Ltd. 843,600 4,622 Hang Lung Properties Ltd. 1,257,810 4,605 BOC Hong Kong Holdings Ltd. 2,093,500 4,572 Henderson Land Development Co. Ltd. 690,006 4,519 Wharf Holdings Ltd. 853,741 4,514 Esprit Holdings Ltd. 662,472 4,439 Bank of East Asia Ltd. 897,863 3,228 New World Development Ltd. 1,462,750 3,133 MTR Corp. 738,000 2,557 Kerry Properties Ltd. 461,500 2,457 Hang Lung Group Ltd. 477,000 2,378 Wheelock & Co. Ltd. 637,000 2,082 Sino Land Co. Ltd. 1,025,000 1,826 Shangri-La Asia Ltd. 890,510 1,675 Hopewell Holdings Ltd. 364,000 1,139 Hysan Development Co. Ltd. 451,000 1,125 Wing Hang Bank Ltd. 109,500 1,074 * Foxconn International Holdings Ltd. 1,422,000 930 Cathay Pacific Airways Ltd. 575,770 907 Yue Yuen Industrial Holdings Ltd. 318,000 879 Cheung Kong Infrastructure Holdings Ltd. 220,000 785 NWS Holdings Ltd. 404,000 779 ASM Pacific Technology Ltd. 90,300 638 PCCW Ltd. 2,400,000 623 Television Broadcasts Ltd. 133,000 572 Orient Overseas International Ltd. 96,800 493 Lifestyle International Holdings Ltd. 247,000 373 Hong Kong Aircraft Engineerg Co. Ltd. 28,800 343 Ireland (0.3%) CRH PLC 388,508 10,757 Kerry Group PLC Class A 96,428 2,761 * Elan Corp. PLC 337,556 2,419 * Ryanair Holdings PLC 132,767 660 * Anglo Irish Bank Corp. Ltd. 257,065 82 Italy (3.8%) ENI SPA 1,499,972 37,483 * UniCredit SPA 8,170,011 32,066 Enel SPA 3,774,067 24,005 * Intesa Sanpaolo SPA 4,450,052 19,745 Assicurazioni Generali SPA 594,060 16,310 Telecom Italia SPA 5,906,461 10,386 * Fiat SPA 453,728 5,854 Unione di Banche Italiane SCPA 348,359 5,359 Tenaris SA 259,936 4,649 Telecom Italia SPA 3,665,140 4,514 Saipem SPA 146,122 4,413 Finmeccanica SPA 245,644 4,351 Snam Rete Gas SPA 795,983 3,876 Atlantia SPA 157,033 3,810 Mediobanca SPA 262,496 3,595 * Banco Popolare SC 355,148 3,421 Terna Rete Elettrica Nazionale SPA 795,407 3,105 Banca Monte dei Paschi di Siena SPA 1,375,888 2,952 Parmalat SPA 1,035,273 2,867 Mediaset SPA 391,387 2,743 Alleanza Assicurazioni SPA 238,074 2,152 Banca Popolare di Milano Scarl 252,102 1,924 Intesa Sanpaolo SPA 529,860 1,889 * Luxottica Group SPA 52,123 1,348 Banca Carige SPA 398,871 1,193 * Pirelli & C SPA 2,074,873 1,114 * Autogrill SPA 81,130 983 Mediolanum SPA 134,176 936 A2A SPA 469,279 924 Fondiaria-Sai SPA 43,406 915 Italcementi SPA 53,465 826 Exor SPA 43,385 805 Lottomatica SPA 33,217 745 * Unipol Gruppo Finanziario SPA 451,536 687 Saras SPA 168,945 653 Prysmian SPA 34,079 641 ACEA SPA 40,659 533 * Mediobanca Banca di Credito Finanziaria SPA Warrants Exp. 3/18/2011 249,997 18 Japan (21.4%) Toyota Motor Corp. 1,580,687 62,209 Honda Motor Co. Ltd. 949,600 28,839 Mitsubishi UFJ Financial Group Inc. 5,359,039 28,639 Canon Inc. 614,633 24,626 Tokyo Electric Power Co. Inc. 703,970 18,445 Takeda Pharmaceutical Co. Ltd. 438,494 18,240 Sumitomo Mitsui Financial Group Inc. 523,240 18,137 Sony Corp. 583,400 17,095 Panasonic Corp. 1,137,153 16,641 Mitsubishi Corp. 773,250 15,552 Nintendo Co. Ltd. 58,600 14,944 Shin-Etsu Chemical Co. Ltd. 231,200 14,184 NTT DoCoMo Inc. 8,892 14,163 East Japan Railway Co. 196,300 14,153 Mizuho Financial Group Inc. 7,128,435 14,040 Nippon Telegraph & Telephone Corp. 298,500 13,776 Mitsui & Co. Ltd. 1,005,000 13,075 Tokio Marine Holdings Inc. 417,300 12,024 Toshiba Corp. 2,231,000 11,678 Astellas Pharma Inc. 267,414 10,965 Nippon Steel Corp. 3,008,970 10,954 Kansai Electric Power Co. Inc. 450,350 10,870 Seven & I Holdings Co. Ltd. 453,020 10,812 Mitsubishi Estate Co. Ltd. 678,935 10,621 Fanuc Ltd. 114,400 10,217 Komatsu Ltd. 542,500 10,124 JFE Holdings Inc. 288,300 9,859 Softbank Corp. 449,400 9,850 Nissan Motor Co. Ltd. 1,425,100 9,604 KDDI Corp. 1,696 9,542 Chubu Electric Power Co. Inc. 389,600 9,448 Japan Tobacco Inc. 2,627 8,982 Kyocera Corp. 95,900 8,859 Nomura Holdings Inc. 1,418,100 8,693 Mitsubishi Electric Corp. 1,141,000 8,622 Mitsui Fudosan Co. Ltd. 500,000 8,419 FUJIFILM Holdings Corp. 274,600 8,200 Daiichi Sankyo Co. Ltd. 392,763 8,098 Denso Corp. 261,100 7,657 Kirin Holdings Co. Ltd. 493,000 7,551 Kao Corp. 303,401 7,492 Fujitsu Ltd. 1,084,000 7,070 Sumitomo Corp. 662,100 6,793 Mitsubishi Heavy Industries Ltd. 1,798,000 6,786 Sharp Corp./Japan 600,000 6,657 Tokyo Electron Ltd. 103,100 6,556 Bridgestone Corp. 365,431 6,536 Central Japan Railway Co. 882 6,344 Secom Co. Ltd. 125,800 6,319 Mitsui Sumitomo Insurance Group Holdings Inc. 226,464 6,204 Hitachi Ltd. 1,959,000 6,015 ITOCHU Corp. 908,000 5,987 Murata Manufacturing Co. Ltd. 126,500 5,973 Ricoh Co. Ltd. 411,000 5,970 Sumitomo Electric Industries Ltd. 447,900 5,849 Hoya Corp. 245,900 5,793 Eisai Co. Ltd. 152,400 5,723 Terumo Corp. 102,700 5,633 Tohoku Electric Power Co. Inc. 252,700 5,625 Tokyo Gas Co. Ltd. 1,344,000 5,575 Keyence Corp. 25,808 5,498 Nidec Corp. 66,800 5,408 Kubota Corp. 643,000 5,327 Marubeni Corp. 1,024,000 5,143 Sumitomo Metal Mining Co. Ltd. 311,000 5,080 Kyushu Electric Power Co. Inc. 223,900 5,072 Toray Industries Inc. 838,000 5,066 Daikin Industries Ltd. 140,600 5,037 Asahi Glass Co. Ltd. 603,035 4,860 Dai Nippon Printing Co. Ltd. 350,800 4,810 Daiwa Securities Group Inc. 922,000 4,737 Sumitomo Metal Industries Ltd. 1,915,000 4,692 Sumitomo Trust & Banking Co. Ltd. 877,000 4,634 Suzuki Motor Corp. 194,600 4,526 Shionogi & Co. Ltd. 186,000 4,400 Nippon Oil Corp. 763,000 4,269 INPEX Corp. 501 4,250 Sumitomo Realty & Development Co. Ltd. 233,000 4,244 Rohm Co. Ltd. 60,800 4,236 TDK Corp. 72,400 4,171 Osaka Gas Co. Ltd. 1,188,000 4,160 Ajinomoto Co. Inc. 413,000 4,136 Sumitomo Chemical Co. Ltd. 980,000 4,069 Mitsui OSK Lines Ltd. 690,000 4,069 West Japan Railway Co. 1,067 4,038 Shizuoka Bank Ltd. 377,000 3,967 Shiseido Co. Ltd. 226,000 3,935 SMC Corp./Japan 32,100 3,932 Yamato Holdings Co. Ltd. 239,000 3,922 Kintetsu Corp. 984,190 3,808 NGK Insulators Ltd. 162,000 3,738 Asahi Breweries Ltd. 204,400 3,733 Aeon Co. Ltd. 386,773 3,689 Resona Holdings Inc. 287,600 3,686 * NEC Corp. 1,176,400 3,681 Fast Retailing Co. Ltd. 28,900 3,650 Nikon Corp. 200,000 3,643 Sompo Japan Insurance Inc. 538,000 3,600 Odakyu Electric Railway Co. Ltd. 392,000 3,539 Asahi Kasei Corp. 693,000 3,520 Yamada Denki Co. Ltd. 52,130 3,517 Olympus Corp. 133,200 3,516 Bank of Yokohama Ltd. 712,000 3,478 Toppan Printing Co. Ltd. 367,000 3,464 T&D Holdings Inc. 127,540 3,437 Daiwa House Industry Co. Ltd. 324,000 3,388 Hankyu Hanshin Holdings Inc. 700,304 3,355 Tokyu Corp. 687,000 3,294 Chugoku Electric Power Co. Inc. 146,600 3,221 Yahoo! Japan Corp. 9,447 3,201 Tobu Railway Co. Ltd. 522,000 3,186 * Mitsubishi Motors Corp. 1,874,000 3,083 Nitto Denko Corp. 100,400 3,068 Mitsubishi Chemical Holdings Corp. 726,000 3,008 Chugai Pharmaceutical Co. Ltd. 144,400 2,981 Shikoku Electric Power Co. 96,300 2,937 Chiba Bank Ltd. 468,000 2,889 Aisin Seiki Co. Ltd. 115,900 2,815 JGC Corp. 138,000 2,808 Konica Minolta Holdings Inc. 293,000 2,765 Ibiden Co. Ltd. 74,600 2,764 JS Group Corp. 155,812 2,725 Nippon Mining Holdings Inc. 551,000 2,700 Advantest Corp. 97,700 2,697 NTT Data Corp. 830 2,650 Nippon Yusen KK 678,000 2,611 Kobe Steel Ltd. 1,497,000 2,604 Electric Power Development Co. Ltd. 82,240 2,604 Trend Micro Inc. 70,000 2,597 Keio Corp. 369,000 2,518 Rakuten Inc. 3,763 2,505 Hokuriku Electric Power Co. 98,400 2,502 Omron Corp. 132,300 2,486 Kuraray Co. Ltd. 228,000 2,483 Benesse Corp. 50,500 2,472 Sekisui House Ltd. 273,859 2,465 Dentsu Inc. 105,500 2,453 OJI Paper Co. Ltd. 538,000 2,422 Japan Steel Works Ltd. 208,513 2,389 * Sanyo Electric Co. Ltd. 1,006,000 2,379 Hokkaido Electric Power Co. Inc. 112,200 2,331 Ono Pharmaceutical Co. Ltd. 44,500 2,311 Chuo Mitsui Trust Holdings Inc. 624,100 2,303 Keihin Electric Express Railway Co. Ltd. 269,000 2,279 Isetan Mitsukoshi Holdings Ltd. 198,240 2,271 Nippon Express Co. Ltd. 559,000 2,269 SBI Holdings Inc./Japan 11,501 2,266 Daito Trust Construction Co. Ltd. 51,900 2,263 JSR Corp. 110,300 2,253 Kurita Water Industries Ltd. 62,000 2,219 Makita Corp. 70,000 2,212 Panasonic Electric Works Co. Ltd. 184,000 2,195 Kawasaki Heavy Industries Ltd. 862,000 2,184 Hirose Electric Co. Ltd. 19,100 2,149 Kyowa Hakko Kirin Co. Ltd. 169,000 2,135 Nipponkoa Insurance Co. Ltd. 342,000 2,134 Nippon Electric Glass Co. Ltd. 231,500 2,107 Sankyo Co. Ltd. 32,700 2,041 Joyo Bank Ltd. 415,000 2,035 Bank of Kyoto Ltd. 221,000 2,026 Unicharm Corp. 21,200 2,010 Mitsubishi Tanabe Pharma Corp. 150,000 1,996 Toyota Tsusho Corp. 131,193 1,972 Hokuhoku Financial Group Inc. 842,100 1,963 Obayashi Corp. 438,000 1,921 Lawson Inc. 41,300 1,917 Oriental Land Co. Ltd. 27,000 1,900 NSK Ltd. 307,000 1,897 Mitsubishi Materials Corp. 681,000 1,873 Teijin Ltd. 602,000 1,871 Stanley Electric Co. Ltd. 91,300 1,848 Toyo Seikan Kaisha Ltd. 95,200 1,823 * IHI Corp. 900,000 1,820 Nippon Paper Group Inc. 62,900 1,810 Furukawa Electric Co. Ltd. 442,000 1,788 TonenGeneral Sekiyu KK 182,000 1,776 Shimizu Corp. 451,000 1,774 Yamaha Motor Co. Ltd. 142,600 1,754 * GS Yuasa Corp. 190,000 1,731 Sumco Corp. 76,460 1,731 Nissin Foods Holdings Co., Ltd. 45,000 1,726 Sekisui Chemical Co. Ltd. 296,000 1,716 Taiyo Nippon Sanso Corp. 144,000 1,709 Takashimaya Co. Ltd. 208,860 1,664 Sumitomo Heavy Industries Ltd. 341,000 1,654 Sega Sammy Holdings Inc. 127,388 1,651 THK Co. Ltd. 84,500 1,651 Fukuoka Financial Group Inc. 398,800 1,651 Nitori Co. Ltd. 19,300 1,642 JTEKT Corp. 141,200 1,639 Amada Co. Ltd. 240,000 1,611 Hiroshima Bank Ltd. 381,200 1,572 Hachijuni Bank Ltd. 273,600 1,519 Kajima Corp. 585,000 1,500 Gunma Bank Ltd. 272,000 1,492 Shimano Inc. 34,200 1,471 J Front Retailing Co. Ltd. 244,200 1,466 Yokogawa Electric Corp. 163,200 1,442 77 Bank Ltd. 252,000 1,434 Nomura Research Institute Ltd. 59,700 1,418 Showa Denko KK 691,000 1,402 Toho Co. Ltd./Tokyo 82,400 1,391 Namco Bandai Holdings Inc. 135,200 1,381 Mitsui Chemicals Inc. 389,000 1,381 Santen Pharmaceutical Co. Ltd. 37,400 1,373 Suruga Bank Ltd. 144,000 1,359 Brother Industries Ltd. 113,000 1,352 Kawasaki Kisen Kaisha Ltd. 363,000 1,340 Ube Industries Ltd./Japan 511,000 1,338 Nippon Sheet Glass Co. Ltd. 402,000 1,337 Mitsubishi Gas Chemical Co. Inc. 245,000 1,328 Nisshin Seifun Group Inc. 94,900 1,324 * MEIJI Holdings Co. Ltd. 30,654 1,301 Taisei Corp. 656,000 1,299 All Nippon Airways Co. Ltd. 452,317 1,298 Isuzu Motors Ltd. 612,000 1,291 Mizuho Securities Co. Ltd. 356,000 1,291 Hisamitsu Pharmaceutical Co. Inc. 31,700 1,285 NTN Corp. 307,000 1,270 Yakult Honsha Co. Ltd. 47,600 1,270 Aioi Insurance Co. Ltd. 250,000 1,270 Konami Corp. 61,500 1,250 Mazda Motor Corp. 551,000 1,230 Casio Computer Co. Ltd. 150,700 1,230 Tokyu Land Corp. 308,000 1,225 Toyo Suisan Kaisha Ltd. 45,000 1,218 Yamaha Corp. 103,000 1,215 Mitsubishi Rayon Co. Ltd. 354,000 1,211 Fuji Heavy Industries Ltd. 312,000 1,209 Suzuken Co. Ltd. 34,760 1,199 * Elpida Memory Inc. 91,889 1,198 TOTO Ltd. 192,000 1,198 Nippon Meat Packers Inc. 92,000 1,178 Nishi-Nippon City Bank Ltd. 464,000 1,168 Mitsui Engineering & Shipbuilding Co. Ltd. 451,000 1,167 Keisei Electric Railway Co. Ltd. 175,000 1,161 Jupiter Telecommunications Co. Ltd. 1,193 1,154 Credit Saison Co. Ltd. 98,100 1,147 Seiko Epson Corp. 75,900 1,134 Hitachi Construction Machinery Co. Ltd. 52,800 1,129 Chugoku Bank Ltd. 89,000 1,126 Sony Financial Holdings Inc. 393 1,124 Sojitz Corp. 591,700 1,122 Yamaguchi Financial Group Inc. 108,000 1,118 Iyo Bank Ltd. 123,000 1,107 Marui Group Co. Ltd. 154,600 1,102 Dowa Holdings Co., Ltd. 180,000 1,084 Citizen Holdings Co. Ltd. 191,800 1,077 Kaneka Corp. 150,000 1,075 Tokuyama Corp. 147,000 1,075 Kamigumi Co. Ltd. 131,000 1,068 Tsumura & Co. 29,600 1,067 Shimamura Co. Ltd. 10,700 1,049 Kikkoman Corp. 83,000 1,032 Hitachi Chemical Co. Ltd. 50,500 1,029 Showa Shell Sekiyu KK 92,900 1,013 Mediceo Paltac Holdings Co. Ltd. 72,000 1,011 Daihatsu Motor Co. Ltd. 95,000 968 Nissan Chemical Industries Ltd. 67,000 963 Ushio Inc. 54,300 945 Toho Gas Co. Ltd. 207,000 944 Tokyo Tatemono Co. Ltd. 193,000 940 Fuji Electric Holdings Co. Ltd. 510,000 940 Denki Kagaku Kogyo K K 227,000 932 FamilyMart Co. Ltd. 28,800 926 * Mitsui Mining & Smelting Co. Ltd. 361,000 922 Idemitsu Kosan Co. Ltd. 10,809 890 Shimadzu Corp. 123,000 888 Rinnai Corp. 18,800 886 * Shinsei Bank Ltd. 578,014 882 Mitsumi Electric Co. Ltd. 40,200 864 Taiheiyo Cement Corp. 649,000 864 Sapporo Hokuyo Holdings Inc. 243,000 860 NGK Spark Plug Co. Ltd. 67,000 853 Nisshin Steel Co. Ltd. 479,000 849 Toyoda Gosei Co. Ltd. 28,700 837 Hitachi Metals Ltd. 81,000 828 Cosmo Oil Co. Ltd. 298,000 827 Dainippon Sumitomo Pharma Co. Ltd. 76,000 827 Square Enix Holdings Co., Ltd. 30,400 820 Oracle Corp. Japan 18,200 810 Kansai Paint Co. Ltd. 104,000 809 Aeon Mall Co. Ltd. 39,000 808 Minebea Co. Ltd. 172,000 787 Leopalace21 Corp. 98,100 785 * Mizuho Trust & Banking Co. Ltd. 741,000 781 Alfresa Holdings Corp. 18,000 734 Nomura Real Estate Holdings Inc. 45,271 732 NOK Corp. 48,200 716 Mitsubishi UFJ Lease & Finance Co. Ltd. 23,460 703 Asics Corp. 74,596 692 Daicel Chemical Industries Ltd. 112,000 675 Sumitomo Rubber Industries Ltd. 71,000 669 Yamazaki Baking Co. Ltd. 48,000 650 * Japan Airlines Corp. 443,000 650 Nisshinbo Holdings Inc. 61,000 647 * McDonald's Holdings Co. Japan Ltd. 31,800 636 Jafco Co. Ltd. 20,500 624 Tosoh Corp. 245,000 618 Yaskawa Electric Corp. 83,000 597 NHK Spring Co. Ltd. 72,000 593 Yamato Kogyo Co. Ltd. 20,000 560 Toyota Boshoku Corp. 28,400 559 Mabuchi Motor Co. Ltd. 10,900 554 UNY Co. Ltd. 74,000 552 Sapporo Holdings Ltd. 104,000 529 USS Co. Ltd. 8,810 524 Acom Co. Ltd. 34,140 524 Ito En Ltd. 28,100 521 Hitachi High-Technologies Corp. 24,451 510 Hakuhodo DY Holdings Inc. 9,260 503 * Aozora Bank Ltd. 346,000 500 Mitsubishi Logistics Corp. 41,000 495 Daido Steel Co. Ltd. 132,000 478 Coca-Cola West Co. Ltd. 23,200 453 Canon Marketing Japan Inc. 25,600 452 Tokyo Steel Manufacturing Co. Ltd. 36,900 451 Shinko Electric Industries Co. Ltd. 25,173 446 Obic Co. Ltd. 2,450 413 Kinden Corp. 48,000 400 Aeon Credit Service Co. Ltd. 37,510 376 Fuji Media Holdings Inc. 228 373 Matsui Securities Co. Ltd. 40,100 326 Onward Holdings Co. Ltd. 42,000 312 Itochu Techno-Solutions Corp. 9,900 304 Maruichi Steel Tube Ltd. 15,100 301 Nissay Dowa General Insurance Co. Ltd. 59,000 301 DIC Corp. 205,000 292 Otsuka Corp. 4,860 290 Dena Co. Ltd. 101 279 Tokyo Broadcasting System Holdings Inc. 16,200 276 ABC-Mart Inc. 8,600 267 Hino Motors Ltd. 69,000 261 Promise Co. Ltd. 44,417 241 Hikari Tsushin Inc. 8,500 185 OSAKA Titanium Technologies Co. 4,514 129 * Dowa Mining Co. Ltd. Rights Exp. 01/29/2010 32,000 10 Netherlands (2.6%) Unilever NV 942,126 27,261 * ING Groep NV 1,145,772 20,576 Koninklijke KPN NV 1,006,141 16,714 Koninklijke Philips Electronics NV 573,478 13,990 Akzo Nobel NV 138,563 8,612 Koninklijke Ahold NV 709,051 8,558 ASML Holding NV 260,832 7,698 * Aegon NV 884,555 7,564 Heineken NV 134,933 6,256 TNT NV 219,139 5,888 Reed Elsevier NV 387,074 4,396 Koninklijke DSM NV 90,724 3,799 Wolters Kluwer NV 148,891 3,190 * Randstad Holding NV 67,077 2,906 Heineken Holding NV 57,001 2,341 Corio NV 31,893 2,204 Fugro NV 33,219 1,924 SBM Offshore NV 76,266 1,626 Koninklijke Boskalis Westminster NV 20,103 689 New Zealand (0.1%) Telecom Corp. of New Zealand Ltd. 1,158,961 2,224 Fletcher Building Ltd. 329,539 1,980 Sky City Entertainment Group Ltd. 396,121 927 Contact Energy Ltd. 146,801 609 Auckland International Airport Ltd. 388,576 521 Norway (0.7%) StatoilHydro ASA 656,691 14,826 * Telenor ASA 523,726 6,077 * DnB NOR ASA 387,280 4,509 Orkla ASA 458,389 4,325 Yara International ASA 119,702 3,784 Seadrill Ltd. 174,359 3,651 * Norsk Hydro ASA 442,940 2,961 * Renewable Energy Corp. AS 169,009 1,490 Portugal (0.3%) EDP - Energias de Portugal SA 1,117,776 5,124 Portugal Telecom SGPS SA 353,668 3,757 Banco Comercial Portugues SA 1,452,769 2,152 Banco Espirito Santo SA 255,527 1,815 Galp Energia SGPS SA Class B 93,528 1,619 Brisa Auto-Estradas de Portugal SA 143,985 1,416 * EDP Renovaveis SA 126,110 1,389 Cimpor Cimentos de Portugal SGPS SA 114,790 950 Jeronimo Martins SGPS SA 85,852 752 Singapore (1.3%) Singapore Telecommunications Ltd. 4,706,290 10,815 DBS Group Holdings Ltd. 1,028,123 9,650 United Overseas Bank Ltd. 737,504 8,746 Oversea-Chinese Banking Corp. Ltd. 1,479,300 8,205 CapitaLand Ltd. 1,566,000 4,106 Keppel Corp. Ltd. 697,276 3,984 Singapore Airlines Ltd. 340,710 3,323 Singapore Exchange Ltd. 533,000 3,169 Wilmar International Ltd. 695,000 3,096 Singapore Press Holdings Ltd. 1,107,250 3,025 City Developments Ltd. 289,000 2,101 * Genting Singapore PLC 2,600,000 2,060 Fraser and Neave Ltd. 620,650 1,739 Olam International Ltd. 874,200 1,540 ComfortDelgro Corp. Ltd. 1,260,000 1,436 Singapore Technologies Engineering Ltd. 677,906 1,319 * Golden Agri-Resources Ltd. 4,063,831 1,231 Noble Group Ltd. 691,400 1,192 SembCorp Industries Ltd. 490,660 1,173 Jardine Cycle & Carriage Ltd. 63,037 1,081 SembCorp Marine Ltd. 404,600 906 UOL Group Ltd. 354,750 862 Neptune Orient Lines Ltd./Singapore 421,250 530 StarHub Ltd. 297,000 457 Cosco Corp. Singapore Ltd. 439,000 371 * Genting Singapore PLC Rights Exp. 10/06/2009 520,000 116 * Golden Agri-Resources Ltd. Warrants Exp. 07/23/201 236,188 22 Spain (4.8%) Banco Santander SA 4,668,670 75,420 Telefonica SA 2,430,140 67,235 Banco Bilbao Vizcaya Argentaria SA 2,051,716 36,550 Iberdrola SA 2,106,369 20,722 Repsol YPF SA 426,252 11,603 Inditex SA 116,750 6,713 Banco Popular Espanol SA 487,035 4,899 ACS Actividades de Construccion y Servicios SA 79,784 4,170 Abertis Infraestructuras SA 173,377 3,945 Red Electrica Corp. SA 69,899 3,584 Banco de Sabadell SA 476,121 3,526 Gas Natural SDG SA 134,703 2,987 Criteria Caixacorp SA 510,573 2,629 Gamesa Corp. Tecnologica SA 113,892 2,563 Iberdrola Renovables SA 475,682 2,347 Acciona SA 15,944 2,178 Bankinter SA 158,903 2,009 Acerinox SA 88,826 1,913 Enagas 88,125 1,846 Grupo Ferrovial SA 37,793 1,813 Indra Sistemas SA 70,877 1,770 Cintra Concesiones de Infraestructuras de Transporte SA 142,206 1,660 Mapfre SA 362,957 1,628 Zardoya Otis SA 68,173 1,482 Fomento de Construcciones y Contratas SA 26,884 1,261 Grifols SA 64,821 1,238 Banco de Valencia SA 105,969 996 Sacyr Vallehermoso SA 43,995 835 Gestevision Telecinco SA 56,019 709 * Iberia Lineas Aereas de Espana 166,184 519 Banco Santander SA ADR 13,998 226 Sweden (2.5%) Nordea Bank AB 1,866,774 18,871 Telefonaktiebolaget LM Ericsson Class B 1,746,263 17,578 Hennes & Mauritz AB Class B 295,746 16,623 TeliaSonera AB 1,309,997 8,619 Svenska Handelsbanken AB Class A 295,570 7,566 Sandvik AB 603,916 6,667 Volvo AB Class B 654,150 6,066 * Skandinaviska Enskilda Banken AB Class A 864,076 5,853 Atlas Copco AB Class A 410,314 5,290 Svenska Cellulosa AB Class B 317,330 4,311 SKF AB 242,080 3,808 * Electrolux AB Class B 154,261 3,531 Skanska AB Class B 217,268 3,192 * Millicom International Cellular SA 42,559 3,115 * Swedbank AB Class A 298,650 2,865 Atlas Copco AB Class B 250,280 2,858 Swedish Match AB 136,231 2,744 Assa Abloy AB Class B 168,600 2,741 Alfa Laval AB 211,800 2,489 Tele2 AB 163,388 2,174 Scania AB Class B 171,186 2,126 Getinge AB 126,400 2,124 Volvo AB Class A 235,600 2,119 Securitas AB Class B 206,440 1,992 SSAB AB Class A 120,589 1,875 * Husqvarna AB 214,304 1,493 * Lundin Petroleum AB 158,500 1,288 Holmen AB 40,096 1,107 SSAB AB Class B 53,708 762 Switzerland (7.8%) Nestle SA 2,093,986 89,394 Roche Holdings AG 404,203 65,355 Novartis AG 1,217,136 61,138 * UBS AG 2,042,705 37,453 Credit Suisse Group AG 648,879 36,102 ABB Ltd. 1,271,525 25,568 Zurich Financial Services AG 84,533 20,157 Syngenta AG 56,402 12,961 Holcim Ltd. 145,457 10,002 Swiss Reinsurance Co. Ltd. 203,925 9,246 Compagnie Financiere Richemont SA 310,471 8,789 Julius Baer Holding AG 121,107 6,074 Swisscom AG 14,390 5,154 Swatch Group AG (Bearer) 19,332 4,565 Synthes Inc. 31,477 3,796 Adecco SA 64,967 3,460 Geberit AG 22,269 3,428 * Actelion Ltd. 54,790 3,406 SGS SA 2,484 3,348 Lonza Group AG 28,590 3,120 Givaudan SA 4,014 3,012 Nobel Biocare Holding AG 83,578 2,768 Sonova Holding AG 26,068 2,638 Baloise Holding AG 25,968 2,488 Kuehne & Nagel International AG 28,235 2,459 Swiss Life Holding AG 19,912 2,365 Schindler Holding AG 32,354 2,225 Lindt & Spruengli AG 68 1,891 * Logitech International SA 93,086 1,700 Swatch Group AG (Registered) 32,345 1,474 Lindt & Spruengli AG 544 1,322 Straumann Holding AG 4,560 1,183 * Aryzta AG (Switzerland Shares) 26,993 1,101 Schindler Holding AG 10,395 734 * Aryzta AG (Ireland Shares) 14,448 579 BKW FMB Energie AG 6,468 562 United Kingdom (20.8%) HSBC Holdings PLC 9,902,275 113,387 BP PLC 10,765,855 95,372 Vodafone Group PLC 30,230,600 67,912 GlaxoSmithKline PLC 2,984,597 58,847 Royal Dutch Shell PLC Class A 1,707,809 48,437 Royal Dutch Shell PLC Class B 1,553,117 43,144 AstraZeneca PLC 832,125 37,318 Barclays PLC 6,275,377 37,190 British American Tobacco PLC 1,144,341 35,948 BHP Billiton PLC 1,274,268 34,898 BG Group PLC 1,931,778 33,669 Rio Tinto PLC 790,635 33,608 Tesco PLC 4,517,514 28,920 Standard Chartered PLC 1,143,666 28,250 * Anglo American PLC 754,903 24,089 Diageo PLC 1,437,985 22,124 Unilever PLC 741,566 21,189 Reckitt Benckiser Group PLC 346,166 16,948 Imperial Tobacco Group PLC 584,287 16,927 Xstrata PLC 1,086,050 16,017 Lloyds Banking Group PLC 9,174,604 15,238 Prudential PLC 1,438,493 13,864 National Grid PLC 1,406,447 13,611 SABMiller PLC 528,286 12,765 Centrica PLC 2,958,933 11,918 BAE Systems PLC 2,055,463 11,499 Aviva PLC 1,540,226 11,073 Scottish & Southern Energy PLC 526,919 9,904 Cadbury PLC 751,873 9,651 Royal Dutch Shell PLC Class A (Amsterdam Shares) 332,544 9,524 BT Group PLC 4,518,451 9,417 * Royal Bank of Scotland Group PLC 9,931,263 8,410 Tullow Oil PLC 462,210 8,363 Rolls-Royce Group PLC 1,093,200 8,249 WPP PLC 721,911 6,209 British Sky Broadcasting Group PLC 670,693 6,144 Compass Group PLC 990,504 6,067 Pearson PLC 474,862 5,867 Marks & Spencer Group PLC 936,365 5,430 Man Group PLC 1,013,957 5,385 Shire PLC 309,992 5,381 Reed Elsevier PLC 687,721 5,169 WM Morrison Supermarkets PLC 1,153,099 5,126 Experian PLC 605,701 5,115 Legal & General Group PLC 3,571,942 5,038 Old Mutual PLC 3,129,722 5,016 Kingfisher PLC 1,424,476 4,858 Smith & Nephew PLC 519,885 4,669 Land Securities Group PLC 456,667 4,572 Capita Group PLC 374,297 4,330 International Power PLC 902,819 4,177 Standard Life PLC 1,159,524 4,070 British Land Co. PLC 516,995 3,936 RSA Insurance Group PLC 1,675,682 3,591 * Cairn Energy PLC 79,458 3,551 * Wolseley PLC 143,942 3,481 J Sainsbury PLC 661,936 3,445 Next PLC 119,783 3,437 Carnival PLC 100,062 3,434 Smiths Group PLC 235,062 3,348 Randgold Resources Ltd. 43,238 3,020 Sage Group PLC 799,328 2,990 United Utilities Group PLC 405,346 2,964 Cable & Wireless PLC 1,265,297 2,909 Johnson Matthey PLC 130,472 2,908 Hammerson PLC 441,741 2,788 * Autonomy Corp. PLC 104,873 2,738 3i Group PLC 583,240 2,695 AMEC PLC 211,547 2,562 Associated British Foods PLC 186,581 2,531 Antofagasta PLC 205,040 2,494 * Lonmin PLC 90,708 2,429 Cobham PLC 683,409 2,397 G4S PLC 664,555 2,350 Invensys PLC 502,068 2,344 Severn Trent PLC 146,047 2,270 Segro PLC 384,417 2,264 Burberry Group PLC 276,023 2,226 Rexam PLC 528,095 2,211 ICAP PLC 323,857 2,195 Vedanta Resources PLC 69,922 2,128 Bunzl PLC 205,952 2,094 Eurasian Natural Resources Corp. 146,616 2,061 Serco Group PLC 247,777 2,004 Home Retail Group PLC 452,016 1,969 Friends Provident Group PLC 1,472,303 1,962 Liberty International PLC 234,910 1,806 Kazakhmys PLC 100,309 1,719 Whitbread PLC 88,006 1,715 Petrofac Ltd. 107,625 1,703 Tomkins PLC 558,354 1,679 Admiral Group PLC 90,011 1,667 Intercontinental Hotels Group PLC 124,790 1,619 Investec PLC 218,335 1,603 Firstgroup PLC 233,664 1,548 Drax Group PLC 202,115 1,526 Schroders PLC 83,848 1,467 * British Airways PLC 399,873 1,414 Thomas Cook Group PLC 335,304 1,248 Fresnillo PLC 98,558 1,220 Balfour Beatty PLC 231,755 1,197 TUI Travel PLC 268,067 1,092 * Berkeley Group Holdings PLC 65,905 935 London Stock Exchange Group PLC 64,194 881 Ladbrokes PLC 253,326 760 Carphone Warehouse Group PLC 143,241 440 Total Investments (99.9%) (Cost $5,379,156) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) * Non-income-producing security. ADRAmerican Depositary Receipt. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). At September 30, 2009, the cost of investment securities for tax purposes was $5,379,156,000. Net unrealized appreciation of investment securities for tax purposes was $283,027,000, consisting of unrealized gains of $607,471,000 on securities that had risen in value since their purchase and $324,444,000 in unrealized losses on securities that had fallen in value since their purchase. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). Tax-Managed International Fund The following table summarizes the fund's investments as of September 30, 2009, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments Common Stocks 12,616 5,649,485 82 Total 12,616 5,649,485 82 The following table summarizes changes in investments valued based on Level 3 inputs during the period ended September 30, 2009: Investments in Securities Amount Valued Based on Level 3 Inputs Balance as of December 31, 2008  Transfers in of Level 3 73 Change in Unrealized Appreciation (Depreciation) 9 Balance as of September 30, 2009 82 Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD TAX-MANAGED FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: November 20, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD TAX-MANAGED FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: November 20, 2009 VANGUARD TAX-MANAGED FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: November 20, 2009 *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on July 24, 2009, see File Number 2-88373, and a Power of Attorney filed on October 16, 2009, see File Number 2-52698, both Incorporated by Reference.
